 

[logo.jpg]

 

May 13, 2012

 

Mr. Ryan Poelman

Evolved Technology, LLC

PC Global Investments LLC

1250 East 200 South, Ste. 2E

Lehi, UT 84043

 

Re: Lot6 Media and Thread Point Holding, LLC

 

Dear Mr. Poelman:

 

The purpose of this letter (this “Letter Agreement”) is to set forth our mutual
understanding and agreement with respect to the execution of a Second Amendment
of the Share Exchange Agreement dated as of the 14th day of November, 2011, as
amended December 11, 2011, between the parties (“Share Exchange Agreement”) as
well as the material terms and conditions for the acquisition of Thread Point
Holding, LLC (and its subsidiaries) (collectively, “Threadpoint”) by Webxu, Inc.
Capitalized terms not defined herein have the meanings set forth in the Share
Exchange Agreement. The basic terms of our understanding are as follows:

 

1.      With respect to the Share Exchange Agreement and the $5 million Note
issued in accordance therewith, Webxu, Inc. Evolved Technology, LLC and Ryan
Poelman shall execute and deliver to one another concurrently herewith the
Second Amendment to Share Exchange Agreement (including Exhibit A) affixed
hereto as Attachment One, which amendment covers the following items: (1)
Payment of $1,150,532 to Evolved Technology for the Note and Net Working Capital
balance within five (5) business days of execution of this Letter Agreement; (2)
Granting of 1.7 million restricted shares of Webxu common stock to Evolved
Technology, which at a valuation of $2.50 per share equates to $4.25 million;
(3) Delivery to Evolved Technology of certificates representing the balance of
the 2.5 million restricted shares of Webxu common stock due; (4) Execution of a
Put/Call Option Agreement for the 1.7 million shares of Webxu common stock
granted; (5) Adjustment of the dates for the earn out periods set forth in the
Share Exchange Agreement; and (6) Cancellation of the $5 million Note and
deletion of the rescission language in the Share Exchange Agreement.

 

2.      In connection with the agreement described in Paragraph 1 above, PC
Global Investments LLC and Ryan Poelman (collectively, “Seller”) will sell
Seller’s 100% ownership interest in Threadpoint (which entities shall be free of
debt) to Webxu for a payment of $7 million plus $5 million in stock (2 million
shares valued at $2.50 per share), on terms substantially similar to those set
forth in Attachment Two, subject only to Webxu’s completion of due diligence of
Threadpoint (and Webxu’s reasonable satisfaction therewith) and Seller’s
completion of due diligence on Webxu’s financial commitments (and Seller’s
reasonable satisfaction therewith) prior to Closing. Seller shall be granted a
‘Put Option’ for 50% of the shares (1 million shares) at $2.50 per share on the
12th month anniversary of Closing. Seller shall also be granted a ‘Put Option’
for balance of the shares (1 million shares) at $2.50 per share on the 18th
month anniversary of Closing. Webxu shall have ‘call option(s)’ in any amount up
to 100% of the 2 million shares at any time up to 18th month anniversary of
Closing. Seller shall also have the following earn outs: (1) If the Net Income
on a GAAP basis for Threadpoint for the first twelve (12) months from Closing is
equal to or greater than $5 million, then Seller shall earn an additional $5
million; and (2) If the Net Income on a GAAP basis for Threadpoint for the
second twelve (12) months from Closing is equal to or greater than $5 million,
then Seller shall earn an additional $5 million. The “Closing” shall take place
as soon as the parties working in good faith can complete their due diligence,
but no later than June 15, 2012, unless the parties otherwise agree .

 

It is understood and agreed that this Letter Agreement constitutes a binding
agreement amongst the parties. The parties agree to act in good faith and to
cooperate with respect to the completion of due diligence and the finalization
of an acquisition agreement (including schedules) for Threadpoint.

 

[SIGNATURES ON NEXT PAGE]

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

If this Letter Agreement reflects our agreement, please so indicate by executing
this Letter Agreement in the space provided below and return it to us.

 

Very truly yours,       WEBXU INC.       /s/ Matt Hill   MATT HILL   CEO      
Accepted and agreed to:       EVOLVED TECHNOLOGY, LLC       /s/ Ryan Poelman  
Ryan Poelman, Manager/Member       PC GLOBAL INVESTMENTS, LLC       /s/ Ryan
Poelman   Ryan Poelman, Manager/Member       RYAN POELMAN       /s/ Ryan Poelman
  Ryan Poelman  

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

ATTACHMENT ONE

 

SECOND AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

This Second Amendment to Share Exchange Agreement (“Amendment”) is entered into
as of the ___th day of May, 2012, by and among Webxu, Inc., a Delaware
corporation (“WEBXU”), Lot6 Media Inc., a Delaware corporation (“Lot6”), EVOLVED
TECHNOLOGY, LLC, a Utah limited liability company (“Evolved Technology”), and
RYAN POELMAN, an individual (“Poelman”). Capitalized terms not defined herein
have the meanings set forth in the Share Exchange Agreement (as defined below).

 

RECITALS

 

WHEREAS, WEBXU, Lot6, Evolved Technology and Poelman entered into that certain
Share Exchange Agreement as of the 14th day of November, 2011, as amended
December 11, 2011 (“Share Exchange Agreement”) and the Lock-Up/Leak-Out
Agreement dated as of November 11, 2011 (“Lock-Up/Leak-Out Agreement”); and

 

WHEREAS, WEBXU has already paid a portion of the consideration under the Share
Exchange Agreement to Evolved Technology and Poelman; and

 

WHEREAS, the parties desire to restructure payment of certain consideration in
the Share Exchange Agreement; and

 

WHEREAS, WEBXU, Lot6, Evolved Technology and Poelman now wish to amend further
the Share Exchange Agreement as herein provided.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.       On or before May __, 2012, WEBXU shall pay by wire transfer to Evolved
Technology the sum of One Million One Hundred Thousand Five Hundred Thirty Two
Dollars ($1,150,532), of which $400,532 represents the final balance owing on
the Net Working Capital balance described in Section 1.2(e) of the Share
Exchange Agreement and $750,000 represents a payment on the Note. WEBXU shall
promptly deliver to Evolved Technology: (1) an additional One Million Seven
Hundred Thousand (1,700,000) shares of WEBXU common stock, free and clear of all
Liens, subject to the terms and conditions of this Agreement, based on a
valuation of $2.50 per share as set forth in the Put/Call Option Agreement
attached hereto as Exhibit A, in satisfaction of the remaining balance of $4.25
million due on the Note, and (2) the certificates representing the balance of
the Two Million Five Hundred Thousand (2,500,000) shares owed under section
1.2(b) of the Share Exchange Agreement. For purposes of clarification, these
additional 1.7 million shares shall also be covered by and subject to the
Lock-Up/Leak-Out Agreement.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

2.      Evolved Technology and Poelman shall promptly cancel the Note and shall
promptly deliver the cancelled Note to WEBXU.

 

3.      The following sentence contained in Section 1.2(a) of the Share Exchange
Agreement shall be deleted in its entirety from the Share Exchange Agreement and
shall be of no further force and effect: “In the event that WEBXU fails to pay
the Note in full by the maturity date, then LOT 6 Shareholder’s sole remedy in
such event, unless otherwise expressly agreed upon by both parties, shall be to
request rescission of the entire transaction, in which event LOT 6 Shareholder
shall surrender to WEBXU all Shares received hereunder and WEBXU shall surrender
to LOT 6 Shareholder all Lot 6 Shares received.”

 

3.      The parties shall promptly execute and deliver to one another a Put/Call
Option Agreement in the form attached hereto as Exhibit A.

 

4.      Section 1.2(c) of the Share Exchange Agreement is hereby deleted in its
entirety and is replaced by the following new Section 1.2(c), as follows:

 

“(c) For the period commencing June 1, 2012 and continuing for twelve (12)
months thereafter (the “First Year Measurement Period”), any Additional
Consideration shall be calculated as follows:

 

(i)      If the Net Income on a GAAP basis for LOT 6 for the First Year
Measurement Period is equal to or greater than $3,000,000, then LOT 6
Shareholder shall earn Additional Consideration of $5,000,000.

 

(ii)      LOT 6 Shareholder shall also earn Additional Consideration of two
times the amount by which the LOT 6’s Net Income on a GAAP basis for the First
Year Measurement Period exceeds $4,500,000 (the “First Year Floor”). If LOT 6
Net Income on a GAAP basis exceeds the First Year Floor, then the maximum
Additional Consideration that can be earned pursuant to this subsection (ii)
during the First Year Measurement Period is $7,500,000.

 

Any Additional Consideration earned for the First Measurement Period shall be
payable within 60 days from the end of the First Year Measurement Period. In
lieu of cash, WEBXU shall have the option, but not the obligation, to pay all or
a portion of such Additional Consideration in shares of common stock of WEBXU
priced at the 10-day Average VWAP.”

 

5.      Section 1.2(d) of the Share Exchange Agreement is hereby deleted in its
entirety and is replaced by the following new Section 1.2(d), as follows:

 

“(d) For the period commencing June 1, 2013 and continuing for twelve (12)
months thereafter (the “Second Year Measurement Period”), any Additional
Consideration shall be calculated as follows:

 





Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

 

[logo.jpg]

 

(i)      If the Net Income on a GAAP basis for LOT 6 for the Second Year
Measurement Period is equal to or greater than $5,000,000, then LOT 6
Shareholder shall earn Additional Consideration of $4,000,000.

 

(ii)      LOT 6 Shareholder shall also earn Additional Consideration of two
times the amount by which the LOT 6’s Net Income on a GAAP basis for the Second
Year Measurement Period exceeds $6,000,000 (the “Second Year Floor”). If LOT 6
Net Income on a GAAP basis exceeds the Second Year Floor, then the maximum
Additional Consideration that can be earned pursuant to this subsection (ii)
during the Second Year Measurement Period is $7,500,000.

 

Any Additional Consideration earned for the Second Year Measurement Period shall
be payable within 60 days from the end of the Second Year Measurement Period. In
lieu of cash, WEBXU shall have the option, but not the obligation, to pay all or
a portion of such Additional Consideration in shares of common stock of WEBXU
priced at the 10-day Average VWAP.”

 

6.      This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties. Facsimile execution and delivery of this Amendment is
legal, valid and binding for all purposes.

 

Except to the extent specifically set forth herein, all other terms and
conditions of the Share Exchange Agreement are hereby ratified and affirmed.

 

[SIGNATURE PAGE FOLLOWS]

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

  WEBXU:       WEBXU, INC.       By:       Matt Hill, Chief Executive Officer  
    LOT6:       LOT6 MEDIA, INC.       By:       Matt Hill, Secretary      
EVOLVED TECHNOLOGY:       EVOLVED TECHNOLOGY, LLC       By:       Ryan Poelman,
managing member of     Evolved Technology, LLC       POELMAN:       RYAN POELMAN
      By:         Ryan Poelman

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

EXHIBIT “A”

 

PUT/CALL OPTION AGREEMENT

 

This Put/Call Option Agreement (this “Agreement”) is made and entered into this
___ day of May, 2012 (“the “Effective Date”), by and between WEBXU, Inc., a
Delaware corporation (“WEBXU”) and EVOLVED TECHNOLOGY, LLC, a Utah limited
liability company (“Evolved Technology”). WEBXU and Evolved Technology are each
referred to as a “Party” and, collectively, they are sometimes referred to as
the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Share Exchange Agreement as
of the 14th day of November, 2011, as amended December 11, 2011 (“Share Exchange
Agreement”);

 

WHEREAS, the Parties have entered into a Second Amendment to the Share Exchange
Agreement (“Second Amendment”) in which Evolved Technology desires to have a Put
option for certain WEBXU shares as set forth in the Second Amendment and WEBXU
desires to have a Call option for those same WEBXU shares;

 

WHEREAS, it is a condition to the Parties’ obligations to close the transactions
contemplated in the Second Amendment that the Parties execute and deliver this
Agreement; and

 

NOW THEREFORE, for and in consideration of the transactions contemplated in the
Second Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, WEBXU and Evolved Technology agree
as follows:

 

AGREEMENT

 

ARTICLE I

DEFINITIONS

 

(a) “Business Day” means any day other than a Saturday, a Sunday or a day in
which commercial banks located in Los Angeles are permitted by law to close. In
the event that an action falls on a non-Business Day, then such action may be
taken on the next Business Day.

 

(b) “Call Period” means the period beginning on the Effective Date of this
Agreement and ending on a Business Day eighteen (18) months thereafter.

 

(c) “Call Strike Price” means US$2.50 per Evolved Stock share.

 

(d) “Evolved Stock” means only the One Million Seven Hundred Thousand
(1,700,000) shares of common stock, $0.001 par value per share, of Webxu, Inc.
received by Evolved Technology under the terms of the Second Amendment.

 

(e) “Put Period A” means the period beginning on January 2, 2013 and ending on a
Business Day fourteen (14) days thereafter.

 

(f) “Put Period B” means the period beginning on July 1, 2013 and ending on a
Business Day fourteen (14) days thereafter.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

(g) “Put Strike Price” means US$2.50 per Evolved Stock share.

 

ARTICLE II

PUT OPTION

 

Section 2.1 Put Option. WEBXU hereby grants Evolved Technology: (1) an
irrevocable option (the “Put Option A”) under this Agreement under which Evolved
Technology shall have the right, but not the obligation, to cause WEBXU to
purchase Eight Hundred Fifty Thousand (850,000) of the outstanding shares of
Evolved Stock at the Put Strike Price; and (2) an irrevocable option (the “Put
Option B”) under this Agreement under which Evolved Technology shall have the
right, but not the obligation, to cause WEBXU to purchase Eight Hundred Fifty
Thousand (850,000) of the outstanding shares of Evolved Stock at the Put Strike
Price. Any Put Option exercised pursuant to this Section 2.1 shall be completed
within fifteen (15) days following the giving of an executed copy of the
exercise notice in the applicable form attached hereto as Exhibit A (the
“Exercise Notice”). At the Closing (i) Evolved Technology will deliver to WEBXU
the certificate or certificates representing the shares to be acquired by WEBXU,
accompanied by stock powers executed in blank and otherwise will take such
action as may be reasonably necessary in order to transfer to WEBXU good and
marketable title to such shares, free and clear of all claims, liens and
encumbrances of any nature, and (ii) WEBXU will at its election satisfy the
payment obligation either by (x) wire transfer of the amount thereof in
immediately available funds to Evolved Technology's designated bank account or
(y) by certified check.

 

Section 2.2 Put Option Exercise Notice. In order to exercise the Put Option A,
Evolved Technology shall send at any time prior to 5:00 p.m., Pacific time, on
the last Business Day of the Put Period A to WEBXU an executed copy of the
applicable Exercise Notice. In order to exercise the Put Option B, Evolved
Technology shall send at any time prior to 5:00 p.m., Pacific time, on the last
Business Day of the Put Period B to WEBXU an executed copy of the applicable
Exercise Notice.

 

ARTICLE III

CALL OPTION

 

Section 3.1 Call Option. Evolved Technology hereby grants WEBXU multiple
irrevocable options (the “Call Options”) under this Agreement under which WEBXU
shall have the right, but not the obligation, to exercise an option to purchase
any or all of the outstanding shares of Evolved Stock at the Call Strike Price
in a single or multiple transactions as WEBXU shall elect. Any Call Option
exercised hereunder shall be completed within fifteen (15) days following the
giving of the Exercise Notice. At the Closing (i) Evolved Technology will
deliver to WEBXU the certificate or certificates representing the shares to be
acquired by WEBXU, accompanied by stock powers executed in blank and otherwise
will take such action as may be reasonably necessary in order to transfer to
WEBXU good and marketable title to such shares, free and clear of all claims,
liens and encumbrances of any nature, and (ii) WEBXU will at its election
satisfy the payment obligation either by (x) wire transfer of the amount thereof
in immediately available funds to Evolved Technology's designated bank account
or (y) by certified check.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

Section 3.2 Call Option Exercise Notice. In order to exercise any of the Call
Options, WEBXU shall send at any time prior to 5:00 p.m., Pacific time, on the
last Business Day of the Call Period to Evolved Technology an executed copy of
the applicable Exercise Notice.

 

ARTICLE IV

COVENANTS AND AGREEMENTS

 

Section 4.1 Restrictions on Disposition. Subject to Section 4.2, so long as
shares of Evolved Stock are outstanding, Evolved Technology shall not sell,
assign, transfer, give, encumber, pledge or in any other way dispose of Evolved
Stock (any such act is referred to herein as a “Transfer”), except as provided
in this Agreement. Subject to the terms of this Agreement, Evolved Technology
shall be entitled to exercise all rights of ownership of their Evolved Stock.

 

Section 4.2 Expressly Permitted Transfers.

 

(a) Notwithstanding anything to the contrary in Section 4.1, Evolved Technology
may Transfer any of its shares of Evolved Stock or any interest therein (A) to a
trust the beneficiary of which is such holder’s owner or such owner’s spouse,
parents, members of his immediate family or his lineal descendants, or (B) to
any other person provided that WEBXU has consented in writing to such Transfer,
which consent can be withheld at the sole discretion of WEBXU (any such
transferee pursuant to this Section 4.2(a) shall be referred to herein as a
“Permitted Transferee”). Any Transfer made pursuant to this Section 4.2(a) shall
be effective only if such Permitted Transferee shall agree in writing to be
bound by the terms and conditions of this Agreement.

 

(b) In the event a Transfer of any shares of Evolved Stock has taken place in
violation of the provisions of this Agreement, such Transfer shall be void and
of no effect, and no distribution or any kind shall be paid by WEBXU to the
transferee in respect of such shares of Evolved Stock (all such dividends and
distributions being deemed waived), and the voting rights of such shares of
Evolved Stock on any matter whatsoever shall remain vested in the transferor.

 

Section 4.3 Stock Legend. The stock certificates representing the Evolved Stock
shall contain the following legend, in addition to any other legends deemed
appropriate or necessary by the Company:

 

THIS CERTIFICATE IS TRANSFERABLE ONLY UPON (I) COMPLIANCE WITH AND SUBJECT TO
THE PROVISIONS OF THE PUT/CALL OPTION AGREEMENT DATED AS OF MAY __, 2012, BY AND
BETWEEN WEBXU, INC. AND EVOLVED TECHNOLOGY, LLC AND (II) THE PRIOR WRITTEN
APPROVAL OF THE WEBXU, INC. ANY TRANSFER WITHOUT SUCH COMPLIANCE AND APPROVAL
SHALL BE VOID AND OF NO EFFECT. A COPY OF THE PUT/CALL OPTION AGREEMENT IS ON
FILE IN THE OFFICE OF THE SECRETARY OF WEBXU, INC. AT ITS PRINCIPAL PLACE OF
BUSINESS. WEBXU, INC. WILL FURNISH A COPY OF SUCH AGREEMENT TO THE RECORD HOLDER
OF THIS CERTIFICATE, WITHOUT CHARGE, UPON WRITTEN REQUEST TO WEBXU, INC. AT ITS
PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED WITHOUT SUCH REGISTRATION UNLESS A VALID EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE AND WEBXU, INC. HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO ITS COUNSEL THAT SUCH TRANSFER WOULD NOT VIOLATE ANY
FEDERAL OR STATE SECURITIES LAW.

 

Section 4.4 Purchase and Sale of Evolved Stock Upon Bankruptcy or Involuntary
Transfer. In the event Evolved Technology (i) voluntarily or involuntarily files
for bankruptcy in any court of competent jurisdiction, or (ii) has its shares of
Evolved Stock transferred by operation of law or otherwise involuntarily, unless
provided to the contrary in a separate agreement, upon written notice to such
new stockholder, WEBXU shall have the continuing option to exercise its Call
Option with respect to the shares of Evolved Stock beneficially owned by such
new stockholder in accordance with Article 3 hereto.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1 Representations and Warranties. Each party represents and warrants
to the other party that (i) it has full power and capacity to enter into and
perform this Agreement and this Agreement, when executed, will constitute its
valid and binding obligations; and (ii) its execution and delivery of, and the
performance of its obligations under this Agreement will not result in a breach
of any provision of its articles of incorporation or any other constitutive
document; or any agreement to which it is a party or which is binding on it or
its assets; or result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. Unless otherwise provided herein, this Agreement shall
terminate upon the earlier of the parties’ fulfillment of the obligations under
this Agreement or one (1) month after the expiration of the Call Period.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. The Parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

Section 7.2 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement shall be valid unless in writing and signed by the Party to be
charged with such amendment or waiver. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

Section 7.3 Notices. All notices permitted or required to be given pursuant to
this Agreement shall be given (and will be deemed to have been duly given, if
given) by hand delivery, courier service, facsimile, email, or mailed by
registered or certified mail, postage prepaid, return receipt requested:

 

If to Evolved Technology, LLC:

1250 East 200 South, Ste. 2E

Lehi, UT 84043

Facsimile:___________________

Email Address:_________________

Attention: Ryan Poelman

 

If to WEBXU, Inc.:

11999 San Vicente Blvd., Ste. 400

Los Angeles, CA 90049

Facsimile: (323) 978-1211

Email Address: Matt@webxu.com

Attention: Matt Hill

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by facsimile shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if receipt is received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after if not received during the recipient’s
normal business hours. Any party may change any address to which notice is to be
given to it by giving notice as provided above of such change of address.

 

Section 7.4 Entire Agreement. This Agreement supersedes all prior agreements
between the Parties with respect to its subject matter and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the Parties with respect to its
subject matter.

 

Section 7.5 Assignments, Successors, and No Third-Party Rights. No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties, which will not be unreasonably withheld. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
person or entity other than the Parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

Section 7.6 CONSENT TO JURISDICTION. ALL ACTIONS HEREUNDER MUST BE BROUGHT IN
THE FEDERAL COURTS IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA WITHOUT REGARD
TO ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF THE PARTIES.
IF SUCH COURTS DO NOT HAVE JURISDICTION FOR ANY REASON, THEN ALL ACTIONS
HEREUNDER MUST BE BROUGHT IN THE STATE COURTS LOCATED IN LOS ANGELES COUNTY,
CALIFORNIA. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY AGREE THAT VENUE
WOULD BE PROPER IN SUCH COURTS, AND HEREBY WAIVE ANY OBJECTION THAT SUCH COURT
IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION
TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT.

 

Section 7.7 Governing Law. This Agreement and the performance of the
transactions and obligations of the Parties hereunder will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to any choice of Law principles.

 

Section 7.8 Severability. Any term of this Agreement which would be invalid or
unenforceable as written shall be deemed limited in scope and/or duration to the
extent necessary to render it enforceable. The determination of any court that
any provision is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.

 

Section 7.9 Construction. Wherever the context so permits, the use of words in
this Agreement in the masculine, feminine or neuter gender shall be construed to
include all of such genders. All references to articles, sections, subsections,
or subparagraphs are to provisions of this Agreement unless the context dictates
otherwise.

 

Section 7.10 Successors. All of the terms, agreements, covenants and conditions
of this Agreement are binding upon, and inure to the benefit of and are
enforceable by, the Parties and their respective successors. If the principal
business, operations or a majority or substantial portion of the assets of
Evolved Technology are assigned, conveyed, allocated or otherwise transferred,
including by sale, merger, consolidation, amalgamation, conversion or similar
transactions, such receiving person or entity shall automatically become bound
by and subject to the provisions of this Agreement, and Evolved Technology shall
cause the receiving person or entity to expressly assume its obligations
hereunder.

 

Section 7.11 Delivery by PDF and Facsimile. This Agreement and any other
transaction document, and any amendments hereto or thereto, to the extent signed
and delivered by means of portable document format (“PDF”) or a facsimile
machine, shall be treated in all manner and respects as an original Contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person. At the request of any Party
hereto or to any such Contract, each other Party hereto or thereto shall
re-execute original forms thereof and deliver them to all other Parties. No
Party hereto or to any such Contract shall raise the use of PDF or a facsimile
machine to deliver a signature or the fact that any signature or Contract was
transmitted or communicated through the use of PDF or a facsimile machine as a
defense to the formation of a Contract and each such Party forever waives any
such defense.

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

WHEREFORE, the Parties have executed this Agreement as of the date first above
written.

 

WEBXU, INC.   By:     Name: Matt Hill Title: Chief Executive Officer   EVOLVED
TECHNOLOGY, LLC   By:     Ryan Poelman, managing member of EVOLVED TECHNOLOGY,
LLC

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

EXHIBIT A

EXERCISE NOTICE

 

If exercise of Put Option:

 

NOTICE OF EXERCISE OF PUT OPTION

 

To WEBXU, Inc.:

 

Date:

 

The undersigned Evolved Technology hereby irrevocably exercises its option to
cause the Company to purchase ____shares of Common Stock of WEBXU, Inc.
beneficially held by Evolved Technology for $________________ in accordance with
Article II of the Put/Call Option Agreement dated May __, 2012.

 

Evolved Technology, LLC:   By:      Name: Title:

 

Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

  

[logo.jpg]

 

If exercise of Call Option:

 

NOTICE OF EXERCISE OF CALL OPTION

 

To: Evolved Technology, LLC

 

Date:

 

WEBXU, Inc., a Delaware corporation, hereby irrevocably gives notice to Evolved
Technology of the exercise of its option to purchase __________ shares of Common
Stock of WEBXU, Inc., a Delaware corporation, for $___________________ in
accordance with Article III of the Put/Call Option Agreement dated May __, 2012.

 

WEBXU, INC.   By:      Name: Title:

 





Mailing Address: 11999 San Vicente Blvd., Suite 400, Los Angeles, CA 90049 (310)
807-1765 www.webxu.com

 

 

 

 

ATTACHMENT TWO

 

SHARE EXCHANGE AGREEMENT

 

BY AND AMONG

 

WEBXU, INC.,

 

THREAD POINT HOLDING, INC.,

 

AND

 

PC GLOBAL INVESTMENTS LLC AND RYAN POELMAN

 

Dated: MAY __, 2012

 

 

 

 

ATTACHMENT TWO

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of May __, 2012 (this “Agreement”), by
and among WEBXU, INC., a corporation incorporated in the State of Delaware
(“WEBXU”), on the one hand; and THREAD POINT HOLDING, INC. (“THREADPOINT”), a
Delaware corporation, and PC GLOBAL INVESTMENTS LLC (“PC GLOBAL”), a Utah
limited liability company, and RYAN POELMAN (“POELMAN”), an individual
(collectively PC GLOBAL AND POELMAN may be referred to as the “THREADPOINT
Shareholder”), on the other hand. Each of THREADPOINT, the THREADPOINT Entities
and the THREADPOINT Shareholder is sometimes individually referred to herein as
a “THREADPOINT Party,” and collectively as the “THREADPOINT Parties.” Each of
WEBXU and the WEBXU Entities is sometimes individually referred to as a “WEBXU
Party” and collectively as the “WEBXU Parties”. Each of the Parties to this
Agreement is individually referred to herein as a “Party” and collectively as
the “Parties.” Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in Exhibit A hereto.

 

RECITALS

 

A.        The THREADPOINT Shareholder is the owner of and have good and valid
title to all of the issued and outstanding shares of THREADPOINT (the
“THREADPOINT Shares”), free and clear of any Liens.

 

B.         The Board of Directors of WEBXU believes it is advisable and in the
best interests of WEBXU and its stockholders that WEBXU acquire the THREADPOINT
Shares from the THREADPOINT Shareholder (the “Share Exchange”) pursuant to the
terms of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

ARTICLE I

 

Share Exchange; Closing

 

Section 1.1        Exchange of Consideration. Upon the terms and subject to the
conditions of this Agreement, and in reliance on the representations and
warranties set forth herein, at the Closing, the parties agree as follows:

 

(a)        The THREADPOINT Shareholder agrees to convey, assign, transfer and
deliver to WEBXU, and WEBXU agrees to acquire from the THREADPOINT Shareholder,
all of the THREADPOINT Shareholder’s right, title and interest in the
THREADPOINT Shares owned of record or beneficially by the THREADPOINT
Shareholder, free and clear of any Liens. Schedule 1.1 hereto sets forth the
number and type of “THREADPOINT Shares” that the THREADPOINT Shareholder will
convey, assign, transfer and deliver to WEBXU hereunder subject to the terms of
this Agreement.

 

1

 

  

(b)        In exchange for the THREADPOINT Shares, at the Closing: (i) WEBXU
shall sell, issue and deliver to PC GLOBAL two million (2,000,000) shares of
WEBXU common stock (the “Transaction Shares”) free and clear of all Liens,
subject to the terms and conditions of this Agreement; and (ii) At Closing,
WEBXU shall pay via wire transfer to PC GLOBAL the sum of Seven Million Dollars
($7,000,000).

 

Section 1.2        Additional Consideration. At and after the Closing, PC GLOBAL
will be eligible for payment of all or a portion of the additional consideration
in the form of a cash and common stock (the “Additional Consideration”) pursuant
to the terms of this Section 1.2. WEBXU will calculate the portion, if any, of
the Additional Consideration earned based as follows:

 

(a)        For the first 12 months from Closing (the “First Year Measurement
Period”), any Additional Consideration shall be calculated as follows: (i) If
the Net Income on a GAAP basis for THREADPOINT for the first twelve (12) months
from Closing is equal to or greater than $5,000,000, then PC GLOBAL shall earn
Additional Consideration of $5,000,000. (ii) Any Additional Consideration earned
for the First Measurement Period shall be payable within 60 days from the end of
the First Year Measurement Period. In lieu of cash, WEBXU shall have the option,
but not the obligation, to pay all or a portion of such Additional Consideration
in shares of common stock of WEBXU priced at the 10-day Average VWAP.

 

(b)        For the second 12 months from Closing (the “Second Year Measurement
Period”), any Additional Consideration shall be calculated as follows: (i) If
the Net Income on a GAAP basis for THREADPOINT for the second twelve (12) months
from Closing is equal to or greater than $5,000,000, then PC GLOBAL shall earn
Additional Consideration of $5,000,000. (ii) Any Additional Consideration shall
be payable within 60 days from the end of the Second Year Measurement Period. In
lieu of cash, WEBXU shall have the option, but not the obligation, to pay all or
a portion of such Additional Consideration in shares of common stock of WEBXU
priced at the 10-day Average VWAP.

 

(c)        WEBXU shall have no liability whatsoever to POELMAN on account of
such payment or delivery of Additional Consideration or Transaction Shares to PC
GLOBAL. To the extent that POELMAN and PC GLOBAL direct WEBXU to issue any
Shares of WEBXU common stock to POELMAN, POELMAN agrees as a pre-condition to
the issuance of any Shares to execute a Lock-up/Leak-out Agreement identical to
the Lock-up/Leak-out Agreement delivered by PC GLOBAL at Closing.

 

Section 1.3         Put/Call Option Agreement. At Closing, WEBXU and PC GLOBAL
shall execute and deliver to one another a Put/Call Option Agreement in the form
attached hereto as Schedule 1.3.

 

Section 1.4        Closing. The Closing (the “Closing”) of the Share Exchange
and the other transactions contemplated hereby (the “Transactions”) shall take
place at the offices of Richardson & Patel, LLP, 1100 Glendon Avenue, 8th Floor,
Los Angeles, California 90024 commencing at 9:00 a.m. local time on the business
day following the satisfaction or waiver of all conditions and obligations of
the Parties to consummate the Transactions contemplated hereby or on such other
date and at such other time as the Parties may mutually determine (the “Closing
Date”).

 

2

 

  

Section 1.5        Deliveries of the Parties. At the Closing, (i) the
THREADPOINT Parties (directly and/or through their nominees) shall deliver to
the WEBXU Parties all stock certificates representing the THREADPOINT Shares
duly endorsed (or with executed stock powers) so as to make WEBXU the sole owner
thereof, together with the various certificates, instruments, agreements and
documents referred to in Section 8.2 below, and (ii) the WEBXU Parties shall
deliver to the THREADPOINT Parties the various other certificates, instruments,
agreements and documents referred to in Section 8.1 below.

 

Section 1.6        Further Assurances. Subject to the terms and conditions of
this Agreement, at any time or from time to time after the Closing, each of the
Parties shall execute and deliver such other documents and instruments, provide
such materials and information and take such other actions as may be
commercially reasonable, to the extent permitted by law, to fulfill its
obligations under this Agreement and to effectuate and consummate the
Transactions.

 

Section 1.7        Tax Treatment. The Parties intend the Share Exchange to be
treated as a tax-free reorganization under Section 368(a) of the Internal
Revenue Code of 1986, as amended. Notwithstanding the foregoing, the Parties
agree and acknowledge that neither WEBXU nor its counsel has made any
representation, warranty or covenant regarding the status of the Share Exchange
as a tax-free reorganization.

 

ARTICLE II

 

Representations and Warranties of THREADPOINT Parties

 

Subject to the exceptions set forth in the Disclosure Schedule of the
THREADPOINT Parties (the “THREADPOINT Disclosure Schedule”), each of the
THREADPOINT Parties jointly and severally represents and warrants to the WEBXU
Parties as of the date hereof and as of the Closing as follows:

 

Section 2.1        THREADPOINT Shares.

 

(a)        Good Title. The THREADPOINT Shareholder is the registered and
beneficial owner of the THREADPOINT Shares and has good and marketable title to
the THREADPOINT Shares, with the right and authority to sell and deliver such
THREADPOINT Shares. Such shares constitute all of the capital stock of
THREADPOINT. Upon delivery of the stock certificates duly assigned and delivered
under this Agreement, WEBXU will receive good title to all of the THREADPOINT
Shares, free and clear of all Liens.

 

3

 

  

(b)        Capital Structure. The authorized capital stock of THREADPOINT
consists of one thousand (1,000) shares of Common Stock, no par value, of which
one thousand (1,000) shares are issued and outstanding. All outstanding shares
of the capital stock of the THREADPOINT are duly authorized, validly issued,
fully paid and nonassessable and are not subject to or issued in violation of
any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the THREADPOINT
Constituent Instruments or any Contract to which any of the THREADPOINT Parties
is a party or otherwise bound. The THREADPOINT Entities have no debt. There are
no bonds, debentures, notes or other indebtedness having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of the shares of capital stock of THREADPOINT may
vote. There are no options to purchase shares of THREADPOINT Common Stock
outstanding. There are no warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which any of the THREADPOINT Entities is a party or is bound (A)
obligating any of the THREADPOINT Entities to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, any of the
THREADPOINT Entities, or (B) obligating any of the THREADPOINT Entities to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking.

 

Section 2.2        Organization and Standing. Each of the THREADPOINT Entities
is duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization or formation. Each of the THREADPOINT
Entities is duly qualified to do business in each of the jurisdictions in which
the property owned, leased or operated by it or the nature of the business which
it conducts requires qualification, except where the failure to so qualify would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Each of the THREADPOINT Entities has all requisite
power and authority to own, lease and operate its assets and properties and to
carry on its business as now being conducted.

 

Section 2.3        Authority; Execution and Delivery; Enforceability. Each of
the THREADPOINT Parties, if an entity, has all requisite or other power and
authority to execute and deliver this Agreement and the other documents to which
it is a party and to consummate the Transactions contemplated hereby and
thereby. The execution and delivery by the THREADPOINT Parties of this Agreement
and the consummation by them of the Transactions have been duly authorized and
approved by the boards of directors or other governing body of each of the
THREADPOINT Parties (if an entity), such authorization and approval remains in
effect and has not been rescinded or qualified in any way, and no other
proceedings on the part of any such entities are necessary to authorize this
Agreement and the Transactions. Each of this Agreement and the other documents
to which any THREADPOINT Party is a party has been duly executed and delivered
by such party and constitutes the valid, binding, and enforceable obligation of
each of them, enforceable in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

4

 

  

Section 2.4         Noncontravention. Neither the execution, delivery, and
performance by the THREADPOINT Entities of this Agreement nor the consummation
of the Share Exchange will: (a) assuming the taking of any action by (including
any authorization, consent or approval), or in respect of, or any filing with,
any Governmental Authority violate any laws applicable or relating to the
THREADPOINT Entities; (b) result in a breach or violation of, or default under,
any contractual obligation of the THREADPOINT Entities; (c) require any action
by (including any authorization, consent or approval) or in respect of
(including notice to), any Person under any contractual obligation of the
THREADPOINT Entities; (d) result in the creation or imposition of a Lien upon,
or the forfeiture of the THREADPOINT Shares; or (e) result in a breach or
violation of, or default under, the organizational documents of the THREADPOINT
Entities.

 

Section 2.5        Subsidiaries. Section 2.5 of the THREADPOINT Disclosure
Schedule lists, as of the date hereof, all Subsidiaries and affiliated entities
of THREADPOINT and indicates as to each the type of entity, its jurisdiction of
organization and its shareholders or other equity holders, and shall include,
but not be limited to Threadpoint, LLC, Managed Media Holding, LLC and Managed
Media Group, LLC. Except as set forth in Section 2.5 of the THREADPOINT
Disclosure Schedule, THREADPOINT does not directly or indirectly own any other
equity or similar interest in or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any corporation,
partnership, joint venture or other business association or entity. Except as
set forth in Section 2.5 of the THREADPOINT Disclosure Schedule, THREADPOINT is
the direct or indirect owner of all outstanding shares of capital stock of its
Subsidiaries, and all such shares are duly authorized, validly issued, fully
paid and nonassessable and are owned by THREADPOINT free and clear of all Liens.
Except as set forth in Section 2.5 of the THREADPOINT Disclosure Schedule, there
are no outstanding subscriptions, options, warrants, puts, calls, rights,
exchangeable or convertible securities or other commitments or agreements of any
character relating to the issued or unissued capital stock or other securities
of any Subsidiaries of THREADPOINT or otherwise obligating any Subsidiaries of
THREADPOINT to issue, transfer, sell, purchase, redeem or otherwise acquire any
such securities.

 

Section 2.6        No Conflicts. The execution and delivery of this Agreement or
any of the other documents contemplated hereby by each of the THREADPOINT
Parties and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, (a) conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the assets and properties of any THREADPOINT Entity under any provision of:
(i) any THREADPOINT Constituent Instrument; (ii) any THREADPOINT Material
Contract (as defined in Section 2.19 herein) to which any THREADPOINT Entity is
a party or to or by which it (or any of its assets and properties) is subject or
bound; or (iii) conflict with any Material Permit of a THREADPOINT Entity; (b)
violate any material Judgment applicable to any THREADPOINT Entity, or its
properties or assets, (c) terminate or modify, or give any third party the right
to terminate or modify, the provisions or terms of any Contract to which any
THREADPOINT Entity is a party; or (d) cause any of the assets owned by any
THREADPOINT Entity to be reassessed or revalued by any Governmental Authority.

 

5

 

  

Section 2.7        Consents and Approvals. No consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with
any Governmental Authority (“Consent”) is required to be obtained or made by or
with respect to any THREADPOINT Party, in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions, except for (a) such Consents as may be required under applicable
state securities laws and the securities laws of any foreign country; and (b)
such other Consents which, if not obtained or made, would not have a Material
Adverse Effect on the THREADPOINT Entities and would not prevent or materially
alter or delay any of the Transactions.

 

Section 2.8        Financial Statements and Net Working Capital. No later than
Closing, THREADPOINT has furnished to WEBXU (1) its audited balance sheets from
inception through the fiscal year ended December 31, 2011, and the related
statements of income of THREADPOINT for the period then ended and the related
consolidated statements of income of THREADPOINT for the period then ended and
(ii) its unaudited balance sheet and statement of profit and loss as of the
four-month period ended April 30, 2012 (the “Most Recent Balance Sheet”),
((i)-(ii) collectively, the “THREADPOINT Financial Statements”). The THREADPOINT
Financial Statements fairly present in all material respects the financial
condition and operating results of THREADPOINT, as of the dates, and for the
periods, indicated therein, and (b) have been prepared in accordance with GAAP,
consistently applied (subject to normal year-end audit adjustments, the effect
of which will not, individually or in the aggregate, be materially adverse and,
in the case of the interim financial statements, the absence of notes that, if
presented, would not, individually or in the aggregate, be materially adverse).

 

Section 2.9        Absence of Certain Changes or Events. Except set forth below
in this Section 2.9, from January 1, 2012 to the date of this Agreement, there
has not been:

 

(a)        any event, situation or effect (whether or not covered by insurance)
that has resulted in, or is reasonably likely to result in, a Material Adverse
Effect on the THREADPOINT Entities;

 

(b)        any damage, destruction or loss to, or any material interruption in
the use of, any of the assets of any of the THREADPOINT Entities (whether or not
covered by insurance) that has had or could reasonably be expected to have a
Material Adverse Effect on the THREADPOINT Entities;

 

(c)        any material change to a Material Contract by which any of the
THREADPOINT Entities or any of its respective assets is bound or subject;

 

(d)        any mortgage, pledge, transfer of a security interest in, or Lien,
created by any of the THREADPOINT Entities, with respect to any of its material
properties or assets;

 

(e)        any loans or guarantees made by any of the THREADPOINT Entities to or
for the benefit of its officers or directors, or any members of their immediate
families, or any material loans or guarantees made by the THREADPOINT Entities
to or for the benefit of any of its employees or any members of their immediate
families, in each case, other than travel advances and other advances made in
the ordinary course of its business;

 

(f)        any sale, issuance or grant, or authorization of the issuance of
equity securities of any THREADPOINT Entities;

 

6

 

  

(g)        any amendment to any THREADPOINT Constituent Instruments, any merger,
consolidation, Share Exchange, business combination, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction involving any THREADPOINT Entities;

 

(h)        any material Tax election by any THREADPOINT Entities;

 

(i)        any commencement or settlement of any material Actions (as defined
below) by any of the THREADPOINT Entities; or

 

(j)        any negotiations, arrangement or commitment by any of the THREADPOINT
Entities to take any of the actions described in this Section 2.9.

 

Section 2.10        No Undisclosed Liabilities. The THREADPOINT Entities have no
obligations or liabilities of any nature (matured or unmatured, asserted or
unasserted, fixed or contingent, including any obligations to issue capital
stock or other securities of THREADPOINT Entities) after December 31, 2011,
other than (a) those set forth or adequately provided for in the most recent
Balance Sheet included in the THREADPOINT Financial Statements (the “THREADPOINT
Balance Sheet”), (b) those not required to be set forth in the THREADPOINT
Balance Sheet under U.S. GAAP, and (c) those incurred since the date of the
THREADPOINT Balance Sheet in the ordinary course of business and not reasonably
likely to result in a Material Adverse Effect on THREADPOINT Entities. None of
the THREADPOINT Entities has any Liabilities in respect of a guarantee of any
Liability of any other Person.

 

Section 2.11        Litigation. As of the date of this Agreement, there is no
private or governmental action, suit, inquiry, notice of violation, claim,
arbitration, audit, proceeding (including any partial proceeding such as a
deposition) or investigation (“Action”) pending or threatened in writing against
any of the THREADPOINT Entities, any of their respective executive officers or
directors (in their capacities as such) or any of their respective properties
before or by any Governmental Authority which (a) adversely affects or
challenges the legality, validity or enforceability of this Agreement or (b)
could, if there were an unfavorable decision, individually or in the aggregate,
have or would reasonably be expected to result in a Material Adverse Effect on
the THREADPOINT Entities. As of the date of this Agreement, there is no Judgment
imposed upon any of the THREADPOINT Entities or any of their respective
properties, that would prevent, enjoin, alter or materially delay any of the
Transactions contemplated by this Agreement, or that would reasonably be
expected to have a Material Adverse Effect on the THREADPOINT Entities. Neither
the THREADPOINT Entities, nor any director or executive officer thereof (in his
or her capacity as such), is or has been the subject of any Action involving a
material claim or material violation of or material liability under the
securities laws of any Governmental Authority or a material claim of breach of
fiduciary duty.

 

Section 2.12        Licenses, Permits, Etc. Each of the THREADPOINT Entities
possesses or will possess prior to the Closing all Material Permits. As of the
date of this Agreement, all such Material Permits are in full force and effect.
None of the THREADPOINT Entities is in breach or violation of, or default under,
any such Material Permit, and no basis exists which, with notice or lapse of
time or both, would constitute any such breach, violation, nor default, and the
Material Permits will continue to be valid and in full force and effect, on
identical terms following the consummation of the Share Exchange.

 

7

 

  

Section 2.13        Title to Properties.

 

(a)        Real Property. No THREADPOINT Entity owns any real property. The
THREADPOINT Entities have a valid leasehold interest in and to each of real
property for which the THREADPOINT Entities entered into a lease (the
“THREADPOINT Real Estate Leases”) free and clear of all Liens, and none of the
THREADPOINT Real Estate Leases is in default, and, as of the date of this
Agreement, the Chief Executive Officer of THREADPOINT is not aware of any
default by any of the lessors there under, except any such default that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the THREADPOINT Entities. The
THREADPOINT Entities have delivered to WEBXU accurate and complete copies of the
THREADPOINT Real Estate Leases, in each case as amended or otherwise modified
and in effect, together with extension notices and other material
correspondence, lease summaries, notices or memoranda of lease, estoppel
certificates and subordination, non-disturbance and attornment agreements
related thereto. With respect to each THREADPOINT Real Estate Lease that is a
sublease, the representations and warranties in this Section 2.13(a) are correct
with respect to the underlying lease.

 

(b)        Tangible Personal Property. Except as would not reasonably be
expected to have a Material Adverse Effect on the THREADPOINT Entities, the
THREADPOINT Entities are in possession of and have good title to, or have valid
leasehold interests in or valid contractual rights to use all tangible personal
property as reflected in the THREADPOINT Financial Statements, and tangible
personal property acquired (and not otherwise disposed of in the ordinary course
of business with a value not exceeding $1,000) since December 31, 2011
(collectively, the “THREADPOINT Tangible Personal Property”). All THREADPOINT
Tangible Personal Property is free and clear of all Liens, and is in good order
and condition, ordinary wear and tear excepted, and its use complies in all
material respects with all applicable Laws.

 

(c)        Accounts Receivable. All of the accounts receivable of the
THREADPOINT Entities reflected in the THREADPOINT Balance Sheet included in the
THREADPOINT Financial Statements have been presented in accordance with U.S.
GAAP applied in a manner consistent with the accounting principles applied in
the preparation of the THREADPOINT Financial Statements and are bona fide, arose
in the ordinary course of business. Except as set forth on Schedule 2.13(c), no
Person has any Lien on any of such accounts receivable, and no request or
agreement for any material deduction or discount has been made with respect to
any of such accounts.

 

8

 

  

Section 2.14        Intellectual Property. Section 2.14 of the THREADPOINT
Disclosure Schedule sets forth a description of any patents, trademarks, domain
names, copyrights, and any applications therefor which are material to the
conduct of the business of the THREADPOINT Entities taken as a whole. The
THREADPOINT Entities own, or are validly licensed or otherwise have the right to
use, all patents trademarks, domain names and copyrights listed on Section 2.14
of the THREADPOINT Disclosure Schedules and all trade names, service marks,
computer software and trade secrets material to the conduct of their business
(taken as a whole) as currently conducted (“THREADPOINT Intellectual Property
Rights”), except for failures to own, license or have rights to such THREADPOINT
Intellectual Property Rights as would not reasonably be expected to have a
Material Adverse Effect on the THREADPOINT Entities. Except as set forth in
Section 2.14 of the THREADPOINT Disclosure Schedule and except as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect on the THREADPOINT Entities, (i) no claims are pending
or threatened that any of the THREADPOINT Entities is infringing or otherwise
adversely affecting the rights of any Person with regard to any THREADPOINT
Intellectual Property Right; and (ii) no Person has interfered with, infringed
upon, diluted, misappropriated, or violated any THREADPOINT Intellectual
Property Right. The THREADPOINT Entities have taken reasonable security measures
to protect the secrecy, confidentiality, and value of all THREADPOINT
Intellectual Property Rights, including requiring each current employee of the
THREADPOINT Entities to execute a binding confidentiality agreement, copies or
forms of which have been provided to WEBXU and there has not been any breach by
any party of such confidentiality agreements.

 

Section 2.15        Taxes.

 

(a)        The THREADPOINT Entities have timely filed, or have caused to be
timely filed on their behalf, all Tax Returns that are or were required to be
filed by or with respect to any of them, either separately or as a member of
group of corporations, pursuant to applicable Legal Requirements. All Tax
Returns filed by (or that include on a consolidated basis) any of the
THREADPOINT Entities were (and, as to a Tax Return not filed as of the date
hereof, will be) in all respects true, complete and accurate, except to the
extent any failure to file or any inaccuracies in any filed Tax returns,
individually or in the aggregate, have not and would not reasonably be expected
to have a Material Adverse Effect on the THREADPOINT Entities. There are no
unpaid Taxes claimed to be due by any Governmental Authority in charge of
taxation of any jurisdiction, nor any claim for additional Taxes for any period
for which Tax Returns have been filed, except to the extent any failure to file
or any inaccuracies in any filed Tax returns, individually or in the aggregate,
have not and would not reasonably be expected to have a Material Adverse Effect
on the THREADPOINT Entities.

 

(b)        None of the THREADPOINT Entities has received any notice that any
Governmental Authority will audit or examine (except for any general audits or
examinations routinely performed by such Governmental Authorities), seek
information with respect to, or make material claims or assessments with respect
to any Taxes for any period.

 

(c)        The THREADPOINT Financial Statements reflect an adequate reserve for
all Taxes payable by THREADPOINT Entities (in addition to any reserve for
deferred Taxes to reflect timing differences between book and Tax items) for all
taxable periods and portions thereof through the date of such financial
statements. None of the THREADPOINT Entities is either a party to or bound by
any Tax indemnity, Tax sharing or similar agreement and the THREADPOINT Entities
currently have no material liability and will not have any material liabilities
for any Taxes of any other Person under any agreement or by the operation of any
Law. No deficiency with respect to any Taxes has been proposed, asserted or
assessed against any of the THREADPOINT Entities, and no requests for waivers of
the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect on the
THREADPOINT Entities.

 

9

 

  

(d)        None of the THREADPOINT Entities has requested any extension of time
within which to file any Tax Return, which Tax Return has not since been filed.
None of the THREADPOINT Entities has executed any outstanding waivers or
comparable consents regarding the application of the statute of limitations with
respect to any Taxes or Tax Returns. No power of attorney currently in force has
been granted by any of the THREADPOINT Entities concerning any Taxes or Tax
Return.

 

Section 2.16        Employment Matters.

 

(a)        Benefit Plan. None of the THREADPOINT Entities has or maintains any
material bonus, pension, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical or other plan, arrangement or understanding (whether or not legally
binding) providing material benefits to any current or former employee, officer
or director of any of the THREADPOINT Entities (collectively, “THREADPOINT
Benefit Plans”). As of the date of this Agreement, there are no severance or
termination agreements or arrangements currently in effect between any of the
THREADPOINT Entities and any of its current or former employees, officers or
directors, nor do any of the THREADPOINT Entities have any general severance
plan or policy currently in effect for any of its employees, officers or
directors.

 

(b)        Labor Matters. There are no labor troubles (including any
arbitrations, grievances, work slowdown, lockout, stoppage, picketing, or
strike) pending or threatened between any of the THREADPOINT Entities, on the
one hand, and its employees, on the other hand, and there have been no such
troubles at any time during the past five years. Except as disclosed on Section
2.16(b) of the THREADPOINT Disclosure Schedule, (a) no employee of the
THREADPOINT Entities is represented by a labor union, (b) none of the
THREADPOINT Entities is a party to, or otherwise subject to, any collective
bargaining agreement or other labor union contract, and (c) no petition has been
filed or proceedings instituted by or on behalf of an employee or group of
employees of the THREADPOINT Entities with any labor relations board seeking
recognition of a bargaining representative and there are no pending or
threatened charges or complaints before the National Labor Relations Board or
analogous state of foreign Governmental Entities. None of the THREADPOINT
Entities, nor any THREADPOINT Shareholder has implemented any plant closings or
layoff of employees that would constitute a “plant closing” or “mass layoff”
within the meaning of the Worker Adjustment and Retraining Notification Act of
1988 or any state of local analogy thereto.

 

(c)        The THREADPOINT Entities (i) are in compliance in all material
respects with all applicable foreign, federal, state and local laws, rules and
regulations respecting employment, employment practices, terms and conditions of
employment and wages and hours, in each case, with respect to their employees;
(ii) have withheld all amounts required by law or by agreement to be withheld
from the wages, salaries and other payments of their employees; and (ii) are not
liable for any payment to any trust or other fund or to any Governmental Entity,
with respect to unemployment compensation benefits, social security or other
benefits or obligations for their employees (other than routine payments to be
made in the ordinary course of company business, consistent with past practice).
To the THREADPOINT Entities’ knowledge, none of their employees has materially
violated any employment contract, nondisclosure agreement or noncompetition
agreement by which such employee is bound due to such employee being employed by
the THREADPOINT Entities and disclosing to the THREADPOINT Entities or using
trade secrets or proprietary information of any other person or entity. None of
the employees of the THREADPOINT Entities performs services regularly outside of
the United States.

 

10

 

  

Section 2.17        Transactions With Affiliates and Employees. None of the
executive officers or directors of THREADPOINT Entities nor the THREADPOINT
Shareholder is presently a party, directly or indirectly, to any transaction
with any of the THREADPOINT Entities that is required to be disclosed under Rule
404(a) of Regulation S-K (other than for services as employees, officers and
directors), including any Contract providing for the furnishing of services to
or by, providing for rental of real or personal property to or from, or
otherwise requiring payments to or from any executive officer, director or any
entity in which any executive officer or director has a substantial interest or
is an officer, director, trustee or partner.

 

Section 2.18        Insurance. Section 2.18 of the THREADPOINT Disclosure
Schedule sets forth a complete and accurate list of all current insurance
policies, letters of credit, and surety bonds covering the assets, business,
equipment, properties, operations, employees, officers, and directors of the
THREADPOINT Entities (including without limitation, all fire, worker’s
compensation, property, and general liability insurance policies). Such policies
are currently and will be until the Closing Date in full force and effect, and
all premiums with respect thereto have been paid to the extent due. Copies of
all such policies have been made available to WEBXU for its inspection. None of
the THREADPOINT Entities is in default under any of such policies and no notice
of cancellation or termination has been received by the THREADPOINT Entities or
any THREADPOINT Shareholder with respect to any such policy.

 

Section 2.19        Material Contracts.

 

(a)        THREADPOINT has made available to WEBXU, prior to the date of this
Agreement, true, correct and complete copies of each of the following written
Contracts, as amended and supplemented to which any of the THREADPOINT Entities
is a party: (i) agreements that would be considered a material contract pursuant
to Item 601(b)(10) of Regulation S-K; (ii) loan agreements or indentures
relating to any indebtedness of the THREADPOINT Parties; and (iii) agreements
pursuant to which any of the THREADPOINT Entities receives or pays amounts in
excess of $10,000 (each, a “THREADPOINT Material Contract”). A list of each such
THREADPOINT Material Contract is set forth on Section 2.19 of the THREADPOINT
Disclosure Schedule. As of the date of this Agreement, none of the THREADPOINT
Entities is in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any THREADPOINT Material Contract to which
it is a party or by which it or any of its properties or assets is bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on the THREADPOINT
Entities; and as of the date of this Agreement, no other Person has violated or
breached, or committed any default under, any Material Contract, except for
violations, breaches and defaults that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect
on the THREADPOINT Entities.

 

11

 

  

(b)        Each THREADPOINT Material Contract is a legal, valid and binding
agreement, and is in full force and effect, and (i) none of the THREADPOINT
Entities is in breach or default of any THREADPOINT Material Contract to which
it is a party in any material respect; (ii) no event has occurred or
circumstance has existed that (with or without notice or lapse of time), will or
would reasonably be expected to, (A) contravene, conflict with or result in a
violation or breach of, or become a default or event of default under, any
provision of any THREADPOINT Material Contract; (B) permit THREADPOINT Entities
or any other Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate or
modify any THREADPOINT Material Contract; or (iii) none of the THREADPOINT
Entities has received notice of the pending or threatened cancellation,
revocation or termination of any THREADPOINT Material Contract to which it is a
party.

 

Section 2.20        Compliance with Applicable Laws and Organizational
Documents; Illegal Payments. The THREADPOINT Entities are in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment to which they are subject, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on the THREADPOINT Entities. The
THREADPOINT Entities are not in breach or violation of, or default under, and
none of the THREADPOINT Entities have at any time during the previous five years
been in material breach or violation of, or default under its THREADPOINT
Constituent Instruments nor is there a basis which could constitute such a
breach, violation or default. In the conduct of its business, none of the
THREADPOINT Entities have, nor have any of its managers, directors, officers,
employees, or agents, (x) directly or indirectly, given, or agreed to give, any
illegal gift, contribution, payment, or similar benefit to any supplier,
customer, governmental official, or employee or other Person who was, is or may
be in a position to help or hinder the THREADPOINT Entities (or assist in
connection with any actual or proposed transaction) or made, or agreed to make,
any illegal contribution, or reimbursed any illegal political gift or
contribution made by any other Person, to any candidate for federal, state,
local, or foreign public office or (y) established or maintained any unrecorded
fund or asset or made any false entries on any books or records for any purpose.

 

Section 2.21        Foreign Corrupt Practices. Neither the THREADPOINT Entities,
nor the THREADPOINT Shareholder, nor any of their respective Representatives,
has, in the course of its actions for, or on behalf of, the THREADPOINT
Entities, directly or indirectly, (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
Governmental Authority or any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”); or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment in connection with
the operations of THREADPOINT Entities to any foreign or domestic government
official or employee, except, in the case of clauses (a) and (b) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect on the THREADPOINT
Entities.

 

12

 

  

Section 2.22        Money Laundering Laws. None of the THREADPOINT Entities has
violated any money laundering statute or any rules and regulations relating to
money laundering statutes (collectively, the “Money Laundering Laws”) and no
proceeding involving any THREADPOINT Entities with respect to the Money
Laundering Laws is pending or is threatened.

 

Section 2.23        Brokers; Schedule of Fees and Expenses. No broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with this Agreement or the Transactions based upon arrangements made
by or on behalf of THREADPOINT Entities.

 

Section 2.24        OFAC. None of the THREADPOINT Entities, any director or
officer of the THREADPOINT Entities, or any agent, employee, affiliate or Person
acting on behalf of the THREADPOINT Entities is currently identified on the
specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the THREADPOINT
Entities have not, directly or indirectly, used any funds, or loaned,
contributed or otherwise made available such funds to any Subsidiary, joint
venture partner or other Person, in connection with any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to, or
otherwise in violation of, any U.S. sanctions administered by OFAC.

 

Section 2.25        Environmental Matters. Each of the THREADPOINT Entities is
in compliance with, and has not been and is not in material violation of or
subject to any material liability under, any Environmental Law and no proceeding
involving any THREADPOINT Entities with respect to any Environmental Law is
pending or is threatened. During the previous five years, (a) there has been no
release or threatened release by the THREADPOINT Entities of any pollutant,
petroleum or any fraction thereof, contaminant or toxic or hazardous material
(including toxic mold), substance or waste (each a “Hazardous Substance”) on,
upon, into or from any site currently or heretofore owned, leased, or otherwise
used by the THREADPOINT Entities, (b) there have been no Hazardous Substances
generated by the THREADPOINT Entities that have been disposed of or come to rest
at any site that has been included in any published U.S. federal, state, or
local “superfund” site list or any other similar list of hazardous or toxic
waste sites published by any Governmental Authority, (c) there are no
underground storage tanks located on, no PCBs (polychlorinated biphenyls), or
PCB-containing Equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act stored on, any site owned or operated
by the THREADPOINT Entities, and (e) the THREADPOINT Entities have made
available to WEBXU true, accurate and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments, in each case as amended and in effect.

 

13

 

  

Section 2.26        Customers and Suppliers. Section 2.26 of the THREADPOINT
Disclosure Schedule sets forth a list of the top twenty (20) customers and top
twenty (20) suppliers of the THREADPOINT Entities for the fiscal year ended
December 31, 2011 and for the four months ended April 30, 2012 (determined based
on, in the case of customers, the amount of revenues recognized from such
customer and, in the case of suppliers, the dollar amount of payments made to
such supplier). None of the THREADPOINT Entities have received notice (written
or otherwise) that any such customer or supplier plans or has threatened to stop
or materially decrease the rate of business done with the THREADPOINT Entities.
Each agreement relating to such customers and suppliers has been provided to
WEBXU.

 

Section 2.27        Inventory. After considering reserves, all inventories of
raw material, work in process, finished products, goods, spare parts,
replacement and component parts, and office and other supplies used or to be
distributed, licensed or sold in connection with the THREADPOINT Entities’
business (“Inventory”) (a) was acquired and has been maintained in the ordinary
course of business, (b) is of good and merchantable quality, (c) consists
substantially of a quality, quantity and condition usable, leasable or saleable
in the ordinary course of business, (d) is valued at the lower of cost or market
value, (e) is not subject to any write-down or write-off. None of the
THREADPOINT Entities is under any liability or obligation with respect to the
return of inventory in the possession of distributors, wholesalers, retailers,
or other customers in excess of established reserves. None of the THREADPOINT
Entities holds assets or properties on consignment or holds title to or
ownership of any assets or properties in the possession of others.

 

Section 2.28        Purchase for Investment.

 

(a)        The THREADPOINT Shareholder is acquiring the shares of WEBXU common
stock for investment for such Shareholder’s own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the THREADPOINT Shareholder does not have a present intention of selling,
granting any participation in, or otherwise distributing the same.

 

(b)        The THREADPOINT Shareholder understands that the shares of WEBXU
common stock are not registered under the Securities Act on the ground that the
sale and the issuance of securities hereunder is exempt from registration under
the Securities Act pursuant to Section 4(2) thereof, and that WEBXU's reliance
on such exemption is predicated on the representations set forth herein.

 

Section 2.29        Investment Experience. The THREADPOINT Shareholder
acknowledges that he or it can bear the economic risk of his or its investment,
and has such knowledge and experience in financial and business matters that he
is capable of evaluating the merits and risks of the investment in the shares of
WEBXU common stock. The THREADPOINT Shareholder acknowledges that neither the
Securities and Exchange Commission (“SEC”), nor the securities regulatory body
of any state or other jurisdiction has received, considered or passed upon the
accuracy or adequacy of the information and representations made in this
Agreement or any of the information provided to the THREADPOINT Shareholder as
described in Section 2.30 below.

 

14

 

  

Section 2.30        Information. The THREADPOINT Shareholder has carefully
reviewed such information as the THREADPOINT Shareholder deemed necessary to
evaluate an investment in the shares of WEBXU common stock. To the full
satisfaction of the THREADPOINT Shareholder, he has been furnished all materials
that he has requested relating to WEBXU and the issuance of the shares of WEBXU
common stock hereunder, and the THREADPOINT Shareholder has been afforded the
opportunity to ask questions of representatives of WEBXU to obtain any
information necessary to verify the accuracy of any representations or
information made or given to the THREADPOINT Shareholder.

 

Section 2.31        Restricted Securities. Each certificate representing shares
of WEBXU common stock issued to the THREADPOINT Shareholder residing in the U.S.
shall be endorsed with following legend:

 

“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR WEBXU,
INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY SATISFACTORY TO
COUNSEL FOR WEBXU, INC. THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT IS AVAILABLE.”

 

Each certificate representing the shares of WEBXU common stock issued to the
THREADPOINT Shareholder residing outside of the U.S. shall be endorsed with
following legends:

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON SECTION 4(2)
OF THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTION MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

The THREADPOINT Shareholder understands that the shares of WEBXU common stock
may not be sold, transferred, or otherwise disposed of without registration
under the Securities Act or an exemption therefrom, and that in the absence of
an effective registration statement covering the shares of WEBXU common stock or
any available exemption from registration under the Securities Act, the shares
of WEBXU common stock must be held indefinitely. The THREADPOINT Shareholder is
aware that the shares of WEBXU common stock may not be sold pursuant to Rule 144
promulgated under the Securities Act unless all of the conditions of that Rule
are met.

 

15

 

  

ARTICLE III

 

Representations and Warranties of WEBXU

 

WEBXU represents and warrants to the THREADPOINT Parties as follows:

 

Section 3.1        Organization and Standing. WEBXU is duly organized, validly
existing and in good standing under the laws of the State of Delaware. WEBXU is
duly qualified to do business in each of the jurisdictions in which the property
owned, leased or operated by WEBXU or the nature of the business which it
conducts requires qualification, except where the failure to so qualify would
not reasonably be expected to have a Material Adverse Effect on WEBXU. WEBXU has
the requisite power and authority to own, lease and operate its tangible assets
and properties and to carry on its business as now being conducted and, subject
to necessary approvals of the relevant Government Authorities, as presently
contemplated to be conducted.

 

Section 3.2        Authority; Execution and Delivery; Enforceability. WEBXU has
all requisite corporate power and authority to execute and deliver this
Agreement and the other documents to which it is a Party and to consummate the
Transactions. The execution and delivery by WEBXU of this Agreement and the
consummation by WEBXU of the Transactions have been duly authorized and approved
by the WEBXU Board and no other corporate proceedings on the part of WEBXU are
necessary to authorize this Agreement and the Transactions. All action,
corporate and otherwise, necessary to be taken by WEBXU to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by WEBXU in connection with the Transactions have been
duly and validly taken. Each of this Agreement and any other documents to which
WEBXU is a Party, has been duly executed and delivered by WEBXU and constitutes
the valid, binding, and enforceable obligation of WEBXU, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

Section 3.3        No Conflicts. The execution and delivery of this Agreement
and the consummation of the Transactions and compliance with the terms hereof
and thereof will not, (a) conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien (other
than any Liens for Taxes not yet due or delinquent or any statutory Liens
arising in the ordinary course of business by operation of Law and which are
not, individually or in the aggregate, significant) upon any of the assets and
properties of WEBXU, under, any provision of: (i) the Articles of Incorporation
of WEBXU, as amended to the date of this Agreement, or the bylaws of WEBXU, as
amended to the date of this Agreement (the “WEBXU Constituent Instruments”); or
(ii) any WEBXU Contract that has been filed by WEBXU with the SEC and to which
WEBXU is a party or to or by which it (or any of its assets and properties) is
subject or bound; (b) subject to the filings and other matters referred to in
Section 3.4, conflict with any material Judgment or Law applicable to WEBXU, or
its properties or assets; (c) result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any Permit applicable to WEBXU; or (d) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any Contract to which WEBXU is a party.

 

16

 

  

Section 3.4        Consents and Approvals. No Consent of, or registration,
declaration or filing with, or permit from, any Governmental Authority is
required to be obtained or made by or with respect to WEBXU in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Transactions, other than (i) any filings as required under applicable
securities laws; and (ii) the procurement of such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would not have a Material Adverse Effect on WEBXU and would not prevent,
or materially alter or delay consummation of any of the Transactions.

 

Section 3.5        [Intentionally Omitted]

 

Section 3.6        Absence of Certain Changes or Events. Since the date of the
most recent public financial statements included in the WEBXU financial
statements provided to THREADPOINT prior to the date of this Agreement, except
as disclosed in Schedule 3.6, there has not been:

 

(a)        any event, situation or effect (whether or not covered by insurance)
that has resulted in, or to WEBXU’s Knowledge, is reasonably likely to result
in, a Material Adverse Effect on WEBXU;

 

(b)        any damage, destruction or loss to, or any material interruption in
the use of, any of the assets of WEBXU (whether or not covered by insurance)
that has had or could reasonably be expected to have a Material Adverse Effect
on WEBXU;

 

(c)        any material change to a material Contract by which WEBXU or any of
its assets is bound or subject;

 

(d)        any resignation or termination of employment of the Chief Executive
Officer or Chief Financial Officer of WEBXU;

 

(e)        any mortgage, pledge, transfer of a security interest in, or Lien,
created by WEBXU, with respect to any of its material properties or assets;

 

(f)        any alteration of WEBXU’s method of accounting or the identity of its
auditors; or

 

(g)        any negotiations, arrangement or commitment by WEBXU to take any of
the actions described in this Section 3.6.

 

Section 3.7        Undisclosed Liabilities. WEBXU has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
due after the date hereof other than those (a) set forth or adequately provided
for in the most recent Balance Sheet included in the WEBXU Financial Statements
(the “WEBXU Balance Sheet”), not required to be set forth on the WEBXU Balance
Sheet under U.S. GAAP or (b) incurred since the date of the WEBXU Balance Sheet
and not reasonably likely to result in a Material Adverse Effect on WEBXU.

 

17

 

  

Section 3.8        Litigation. As of the date hereof, there is no Action which
(a) adversely affects or challenges the legality, validity or enforceability of
this Agreement or (b) could, if there were an unfavorable decision, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect on WEBXU. Neither WEBXU, nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any Action involving
a claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.

 

Section 3.9        Compliance with Applicable Laws. The WEBXU Entities are in
compliance with all applicable Laws, including those relating to occupational
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on WEBXU.

 

Section 3.10        Broker’s and Finders’ Fees. WEBXU has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any Transaction.

 

Section 3.11        [Intentionally Omitted]

 

Section 3.12        Money Laundering Laws. The operations of WEBXU are and have
been conducted at all times in compliance with Money Laundering Laws and no
proceeding involving WEBXU with respect to the Money Laundering Laws is pending
or, to the Knowledge of WEBXU, is threatened.

 

ARTICLE IV

 

Conduct Prior To The Closing

 

Section 4.1        Covenants of THREADPOINT Parties. During the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement or the Closing Date, the THREADPOINT Parties agree that each of
the THREADPOINT Entities shall use commercially reasonable efforts, or cause
such entities to use commercially reasonable efforts, to (except to the extent
expressly contemplated by this Agreement or as consented to in writing by the
other Parties), (i) carry on its business in the ordinary course in
substantially the same manner as heretofore conducted, to pay debts and Taxes
when due (subject to good faith disputes over such debts or Taxes), to pay or
perform other obligations when due, and to use all reasonable efforts consistent
with past practice and policies to preserve intact its present business
organizations, and (ii) use its commercially reasonable efforts consistent with
past practice to keep available the services of its present officers, directors
and employees and use its commercially reasonable efforts consistent with past
practice to preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others having business dealings with it, to the end
that there shall not be a Material Adverse Effect in its ongoing businesses as
of the Closing Date. The THREADPOINT Parties agree to promptly notify WEBXU of
any material event or occurrence not in the ordinary course of its business that
would have or reasonably be expected to have a Material Adverse Effect on the
THREADPOINT Entities. Without limiting the generality of the forgoing, during
the period from the date of this Agreement and continuing until the earlier of
the termination of this Agreement or the Closing Date, none of the THREADPOINT
Parties shall do, allow, cause or permit any of the following actions to occur
with respect to any of the THREADPOINT Entities without the prior written
consent of WEBXU, which shall not be unreasonably delayed or withheld:

 

18

 

  

(a)        Charter Documents. Cause or permit any amendments to any of the
THREADPOINT Constituent Instruments or any other equivalent organizational
documents, except as contemplated by this Agreement;

 

(b)        Accounting Policies and Procedures. Change any method of accounting
or accounting principles or practices by THREADPOINT, except for any such change
required by any Legal Requirement or by a change in any Legal Requirement or
U.S. GAAP;

 

(c)        Dividends; Changes in Capital Stock. Declare or pay any dividends on
or make any other distributions (whether in cash, stock or property) in respect
of any of its capital stock, or split, combine or reclassify any of its capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock;

 

(d)        Material Contracts. Enter into any new Material Contract, or violate,
amend or otherwise modify or waive any of the terms of any existing Material
Contract, other than (i) in the ordinary course of business consistent with past
practice or (ii) upon prior consultation with, and prior written consent (which
shall not be unreasonably delayed or withheld) of WEBXU;

 

(e)        Issuance of Securities. Issue, deliver or sell or authorize or
propose the issuance, delivery or sale of, or purchase or propose the purchase
of, any shares of its capital stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities;

 

(f)        Intellectual Property. Transfer or license to any Person or entity
any Intellectual Property Rights other than the license of non-exclusive rights
to Intellectual Property Rights in the ordinary course of business consistent
with past practice;

 

(g)        Dispositions. Sell, lease, license or otherwise dispose of or
encumber any of its properties or assets which are material, individually or in
the aggregate, to its business, taken as a whole, except in the ordinary course
of business consistent with past practice;

 

(h)        Liabilities. Except in its ordinary course of business, incur any
liabilities;

 

19

 

  

(i)        Capital Expenditures. Make any capital expenditures, capital
additions or capital improvements except in the ordinary course of business and
consistent with past practice that do not exceed $10,000 individually or in the
aggregate;

 

(j)        Acquisitions. Acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, or otherwise acquire any assets which are
material, individually or in the aggregate, to its business, taken as a whole,
or acquire any equity securities of any corporation, partnership, association or
business organization;

 

(k)        Employment. Except as required to comply with Legal Requirements or
agreements or pursuant to plans or arrangements existing on the date hereof, (i)
take any action with respect to, adopt, enter into, terminate or amend any
employment, severance, retirement, retention, incentive or similar agreement,
arrangement or benefit plan for the benefit or welfare of any current or former
director, executive officer or any collective bargaining agreement, (ii)
increase in any material respect the compensation or fringe benefits of, or pay
any bonus to, any director, executive officer, (iii) materially amend or
accelerate the payment, right to payment or vesting of any compensation or
benefits, (iv) pay any material benefit not provided for as of the date of this
Agreement under any benefit plan, or (v) grant any awards under any bonus,
incentive, performance or other compensation plan or arrangement or benefit
plan, including the grant of stock options, stock appreciation rights, stock
based or stock related awards, performance units or restricted stock, or the
removal of existing restrictions in any benefit plans or agreements or awards
made thereunder;

 

(l)        Facility. Open or close any facility or office except in the ordinary
course of business;

 

(m)       Taxes. Make or change any material election in respect of Taxes, adopt
or change any accounting method in respect of Taxes, file any Tax Return or any
amendment to a Tax Return, enter into any closing agreement, settle any claim or
assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes;

 

(n)        Litigation. Initiate, compromise or settle any material litigation or
arbitration proceedings; and

 

(o)        Other. Agree, in writing or otherwise, to take any of the actions
described in Sections 4.1(a) through (n) above.

 

20

 

  

Section 4.2        Covenants of WEBXU. From the date hereof until the earlier of
the termination of this Agreement or the Closing Date, WEBXU agrees that WEBXU
shall use commercially reasonable efforts, (except to the extent expressly
contemplated by this Agreement or as consented to in writing by the other
Parties), to (i) carry on its business in the ordinary course in substantially
the same manner as heretofore conducted, to pay debts and Taxes when due or
necessary (subject to good faith disputes over such debts or taxes), to pay or
perform other obligations when due, and to use all reasonable efforts consistent
with past practice and policies to preserve intact its present business
organizations and (ii) use its commercially reasonable efforts consistent with
past practice to keep available the services of its present officers, directors
and employees and use its commercially reasonable efforts consistent with past
practice to preserve its relationships with customers, suppliers, distributors,
licensors, licensees, and others having business dealings with it, to the end
that there shall not be a Material Adverse Effect in its ongoing businesses as
of the Closing Date. WEBXU agrees to promptly notify the THREADPOINT Parties of
any material event or occurrence not in the ordinary course of its business and
of any event that would have a Material Adverse Effect on any of the WEBXU
Parties. Without limiting the generality of the forgoing, during the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement or the Closing Date, the WEBXU Parties shall not do, allow,
cause or permit any of the following actions to occur without the prior written
consent of the THREADPOINT Parties, which consent shall not be unreasonably
delayed or withheld:

 

(a)        Charter Documents. None of the WEBXU Parties shall adopt or propose
any change in any of their constituent instruments, except for such amendments
required by any Legal Requirement, the rules and regulations of the SEC, or by
the Share Exchange on which the WEBXU Common Stock is listed for trading;.

 

(b)        Accounting Policies and Procedures. WEBXU shall not change any method
of accounting or accounting principles or practices by WEBXU, except for any
such change required by any Legal Requirement or by a change in any Legal
Requirement or U.S. GAAP;

 

(c)        Other. Agree in writing or otherwise to take any of the actions
described in Sections 4.2(a) through (c) above.

 

ARTICLE V

 

Covenants of the THREADPOINT Parties

 

Section 5.1        Access to Information. Except as required pursuant to any
confidentiality agreement or similar agreement or arrangement to which any
THREADPOINT Party is subject, between the date of this Agreement and the Closing
Date, subject to WEBXU’s undertaking to use its commercially reasonable efforts
to keep confidential and protect the Trade Secrets of the THREADPOINT Parties
against any disclosure, the THREADPOINT Parties will permit WEBXU and its
Representatives reasonable access at dates and times agreed upon by the
applicable THREADPOINT Party and WEBXU, to all of the books and records of the
THREADPOINT Entities which the WEBXU determines are necessary for the
preparation of such filings or submissions in accordance with SEC rules and
regulations as are necessary to consummate the Transactions and as are necessary
to respond to requests of the SEC’s staff, WEBXU’s accountants and relevant
Governmental Authorities. Notwithstanding anything to the contrary contained
herein, the WEBXU Parties may make a disclosure otherwise prohibited by this
Section 5.1 if required by applicable law or regulation or regulatory,
administrative or legal process (including, without limitation, by oral
questions, interrogatories, requests for information, subpoena of documents,
civil investigative demand or similar process) or the rules and regulations of
the SEC or any stock exchange or trading system having jurisdiction over WEBXU
Parties. In the event that any WEBXU Party or any of its Representatives is
requested or required to disclose any Trade Secrets of THREADPOINT Parties as
provided in the proviso in the immediately preceding sentence, such WEBXU Party
shall provide the THREADPOINT Entities with prompt written notice of any such
request or requirement so that the THREADPOINT Entities may seek a protective
order or other appropriate remedy.

 

21

 

  

Section 5.2        Fulfillment of Conditions. The THREADPOINT Parties shall use
their commercially reasonable efforts to fulfill the conditions specified in
Article VIII to the extent that the fulfillment of such conditions is within
their control. The foregoing obligation includes (a) the execution and delivery
of documents necessary or desirable to consummate the Transactions contemplated
hereby, and (b) taking or refraining from such actions as may be necessary to
fulfill such conditions (including using their commercially reasonable efforts
to conduct their business in such manner that on the Closing Date the
representations and warranties of the each of the THREADPOINT Entities contained
herein shall be accurate as though then made, except as contemplated by the
terms hereof).

 

Section 5.3        Disclosure of Certain Matters. From the date hereof through
the Closing Date, each of the THREADPOINT Entities shall give WEBXU prompt
written notice of any event or development that occurs that is of a nature that,
individually or in the aggregate, would have or reasonably be expected to have a
Material Adverse Effect on the THREADPOINT Entities.

 

Section 5.4        Regulatory and Other Authorizations; Notices and Consents.

 

(a)        The THREADPOINT Entities shall use their commercially reasonable
efforts to obtain all material Consents that may be or become necessary for
their execution and delivery of, and the performance of their obligations
pursuant to, this Agreement and the Transaction Documents and will cooperate
with WEBXU in promptly seeking to obtain all such authorizations, consents,
orders and approvals.

 

(b)        Each THREADPOINT Entity shall give promptly such notices to third
parties and use its or their commercially reasonable efforts to obtain such
third party consents and estoppel certificates as are required to consummate the
Transactions.

 

(c)        THREADPOINT shall cooperate and use commercially reasonable efforts
to assist WEBXU in giving such notices and obtaining such consents and estoppel
certificates as are required to consummate the Transactions.

 

ARTICLE VI

 

Covenants of WEBXU

 

Section 6.1        Fulfillment of Conditions. From the date hereof to the
Closing Date, WEBXU shall use its commercially reasonable efforts to fulfill the
conditions specified in Article VIII to the extent that the fulfillment of such
conditions is within its control. The foregoing obligation includes (a) the
execution and delivery of documents necessary or desirable to consummate the
Transactions, and (b) taking or refraining from such actions as may be necessary
to fulfill such conditions (including using its commercially reasonable efforts
to conduct the business of WEBXU in such manner that on the Closing Date the
representations and warranties of WEBXU contained herein shall be accurate as
though then made).

 

22

 

  

Section 6.2        Disclosure of Certain Matters. From the date hereof through
the Closing Date, WEBXU shall give THREADPOINT and the THREADPOINT Shareholder
prompt written notice of any event or development that occurs that is of a
nature that, individually or in the aggregate, would have or reasonably be
expected to have a Material Adverse Effect on WEBXU.

 

Section 6.3        Regulatory and Other Authorizations; Notices and Consents.
WEBXU shall use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and the
Transaction Documents to which it is a party and will cooperate fully with
THREADPOINT in promptly seeking to obtain all such authorizations, consents,
orders and approvals.

 

Section 6.4        Valid Issuance of Shares. The Transaction Shares to be issued
to the THREADPOINT Shareholder hereunder will be duly authorized, validly
issued, fully paid and nonassessable and, when issued and delivered in
accordance with the terms hereof for the consideration provided for herein, will
be validly issued and will constitute a valid, binding and enforceable
obligation of WEBXU in accordance with their terms and will have been issued in
compliance with all applicable federal and state securities laws.

 

ARTICLE VII

 

Additional Agreements and Covenants

 

Section 7.1        Disclosure Schedules. Each of Parties shall, as of the
Closing Date, have the obligation to supplement or amend their respective
Disclosure Schedules being delivered concurrently with the execution of this
Agreement and annexes and exhibits hereto with respect to any matter hereafter
arising or discovered which resulted in, or could reasonably be expected to
result in a Material Adverse Effect on such Party. The obligations of the
Parties to amend or supplement their respective Disclosure Schedules being
delivered herewith shall terminate on the Closing Date. Notwithstanding any such
amendment or supplementation, the representations and warranties of the Parties
shall be made with reference to the Disclosure Schedules as they exist at the
time of execution of this Agreement.

 

Section 7.2        Lock-Up Agreement(s). As soon as practicable following the
execution of this Agreement, but in any event prior to the Closing Date, the
THREADPOINT Shareholder shall execute and enter into a lock-up agreement
substantially in the form attached hereto as Exhibit C (the “Lock-Up
Agreement”).

 

Section 7.3        Confidentiality. Between the date hereof and the Closing
Date, each of WEBXU, the THREADPOINT Parties shall hold and shall cause their
respective Representatives to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law
or by the rules and regulations of, or pursuant to any agreement of a stock
exchange or trading system, all documents and information concerning the other
Party furnished to it by such other Party or its Representatives in connection
with the Transactions, except to the extent that such information can be shown
to have been (a) previously known by the Party to which it was furnished, (b) in
the public domain through no fault of such Party, or (c) later lawfully acquired
by the Party to which it was furnished from other sources, which source is not a
Representative of the other Party, and each Party shall not release or disclose
such information to any other Person, except its Representatives in connection
with this Agreement. Each Party shall be deemed to have satisfied its
obligations to hold confidential information concerning or supplied by the other
Party in connection with the Transactions, if it exercises the same care as it
takes to preserve confidentiality for its own similar information, but no less
than a reasonable degree of care.

 

23

 

  

Section 7.4        Public Announcements. From the date of this Agreement until
the Closing or termination of this Agreement, WEBXU and each of the THREADPOINT
Entities shall cooperate in good faith to jointly prepare all press releases and
public announcements pertaining to this Agreement and the Transactions governed
by it, and none of the foregoing shall issue or otherwise make any public
announcement or communication pertaining to this Agreement or the transaction
without the prior consent of WEBXU (in the case of THREADPOINT Entities) or any
THREADPOINT Entities (in the case of WEBXU), except as required by Law or by the
rules and regulations of, or pursuant to any agreement of, a stock exchange or
trading system. Each Party will not unreasonably withhold approval from the
others with respect to any press release or public announcement. If any Party
determines with the advice of counsel that it is required to make this Agreement
and the terms of the transaction public or otherwise issue a press release or
make public disclosure with respect thereto, it shall at a reasonable time
before making any public disclosure, consult with the other Parties regarding
such disclosure, seek such confidential treatment for such terms or portions of
this Agreement or the transaction as may be reasonably requested by the other
Parties and disclose only such information as is legally compelled to be
disclosed. This provision will not apply to communications by any Party to its
counsel, accountants and other professional advisors.

 

ARTICLE VIII

 

Conditions to Closing

 

Section 8.1        THREADPOINT Parties Conditions Precedent. The obligations of
the THREADPOINT Parties to enter into and complete the Closing are subject, at
the option of the THREADPOINT Parties, to the fulfillment on or prior to the
Closing Date of the following conditions by WEBXU, any one or more of which may
be waived by THREADPOINT in writing.

 

(a)        Representations and Covenants. The representations and warranties of
the WEBXU Parties contained in this Agreement shall be true on and as of the
Closing Date except where the failure of such representations or warranties to
be so true and correct, individually or in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect on the WEBXU
Parties and each of the WEBXU Parties shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by each of them on or prior to the Closing
Date.

 

24

 

  

(b)        Litigation. No action, suit or proceeding (i) shall have been
instituted before any court or governmental or regulatory body or instituted by
any Governmental Authorities to restrain, modify or prevent the carrying out of
the Transactions, or to seek damages or a discovery order in connection with
such Transactions, or (ii) which has or may have, in the reasonable opinion of
THREADPOINT or the THREADPOINT Shareholder, a Material Adverse Effect on the
THREADPOINT Entities.

 

(c)        No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since the date hereof
which has had or is reasonably likely to cause a Material Adverse Effect on
WEBXU.

 

(d)        Deliveries. The deliveries required to be made by WEBXU shall have
been made by WEBXU.

 

(e)        Governmental Approval. The Parties shall have timely obtained from
each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby.

 

(f)        Transaction Documents. The Transaction Documents shall have been
executed and delivered by the Parties.

 

(g)        Injunctions or Restraints on Conduct of Business. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting any WEBXU Party’s conduct or operation of the
business of the WEBXU Parties following the Share Exchange shall be in effect,
nor shall any proceeding brought by an administrative agency or commission or
other Governmental Authority, domestic or foreign, seeking the foregoing be
pending.

 

Section 8.2        WEBXU Conditions Precedent. The obligations of WEBXU to enter
into and complete the Closing are subject, at the option of WEBXU, to the
fulfillment on or prior to the Closing Date of the following conditions by each
of the THREADPOINT Parties, any one or more of which may be waived by WEBXU in
writing:

 

(a)        Representations and Covenants. The representations and warranties of
the THREADPOINT Parties contained in this Agreement shall be true on and as of
the Closing Date except where the failure of such representations or warranties
to be so true and correct, individually or in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect on the
THREADPOINT Parties and each of the THREADPOINT Parties shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by each of them on or prior to
the Closing Date, and the THREADPOINT Parties shall have delivered to WEBXU a
certificate, dated the Closing Date, to the foregoing effect.

 

(b)        Litigation. No action, suit or proceeding (i) shall have been
instituted before any court or governmental or regulatory body or instituted by
any Governmental Authorities to restrain, modify or prevent the carrying out of
the Transactions, or to seek damages or a discovery order in connection with
such Transactions, or (ii) which has or may have, in the reasonable opinion of
WEBXU, a Material Adverse Effect on WEBXU.

 

25

 

  

(c)        No Material Adverse Change. There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since January 1, 2012,
which has had or is reasonably likely to cause a Material Adverse Effect on any
of the THREADPOINT Entities.

 

(d)        Injunctions or Restraints on Conduct of Business. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint
provision limiting or restricting any THREADPOINT Entities’ conduct or operation
of the business of any of the THREADPOINT Entities following the Share Exchange
shall be in effect, nor shall any proceeding brought by an administrative agency
or commission or other Governmental Authority, domestic or foreign, seeking the
foregoing be pending.

 

(e)        Deliveries. All other deliveries required to be made by the
THREADPOINT Parties shall have been made by them.

 

(f)        Governmental Approval. The Parties shall have timely obtained from
each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby.

 

(g)        Employment Agreement. Certain THREADPOINT employees as identified and
approved by WEBXU shall have entered into those certain employment agreements
with WEBXU, the form of which is attached hereto as Appendix A and B (the
“Employment Agreements”).

 

(h)        Transaction Documents. The Transaction Documents shall have been
executed and delivered by the Parties.

 

(i)        Non-Compete.         PC GLOBAL and POELMAN shall have entered into
certain non-competition agreements with WEBXU, the form of which is attached
hereto as Appendix C and D (the “Non-competition Agreements”).

 

ARTICLE IX

 

Indemnification

 

Section 9.1        Survival. The representations, warranties, covenants and
agreements contained in or made pursuant to this Agreement and any certificate
delivered pursuant hereto shall survive the execution and delivery of this
Agreement and the Closing, and thereafter shall survive for a period of (i)
forty-eight (48) months after Closing for THREADPOINT and the THREADPOINT
Shareholder and (ii) 12 months after Closing for WEBXU. The term during which
any representation, warranty, or covenant survives hereunder is referred to as
the “Survival Period.” Except as expressly provided in this paragraph, no claim
for indemnification hereunder may be made after the expiration of the Survival
Period.

 

26

 

  

Section 9.2        Indemnification by the THREADPOINT Shareholder.

 

(a)        The THREADPOINT Shareholder shall, subject to the terms hereof,
indemnify, defend and hold harmless WEBXU (which term, for the purposes of this
Article IX shall include any of WEBXU’s successors) and its assigns (the “WEBXU
Indemnified Parties”) from and against any liabilities, loss, claims, damages,
fines, penalties, expenses (including costs of investigation and defense and
reasonable attorneys’ fees and court costs) (collectively, “Damages”) arising
from: (i) any breach of any representation or warranty made by the THREADPOINT
Parties in Article II hereof or in any certificate delivered by the THREADPOINT
Parties pursuant to this Agreement; or (ii) any breach by any THREADPOINT Party
of its covenants or obligations in this Agreement to be performed or complied
with by such THREADPOINT Party at or prior to the Closing.

 

Section 9.3        Indemnification by WEBXU.

 

(a)        WEBXU shall, subject to the terms hereof, indemnify, defend and hold
harmless each of the THREADPOINT Parties and their respective successors and
assigns (the “THREADPOINT Indemnified Parties”) from and against any Damages
arising from: (i) any breach of any representation or warranty made by the WEBXU
Parties in Article III hereof or in any certificate delivered by WEBXU pursuant
to this Agreement; or (ii) any breach by any WEBXU Party, of its covenants or
obligations in this Agreement to be performed or complied with by such WEBXU
Party at or prior to the Closing.

 

Section 9.4        Limitations on Indemnity.

 

(a)        Notwithstanding any other provision in this Agreement to the
contrary, the WEBXU Indemnified Parties shall not be entitled to indemnification
pursuant to Section 9.2, unless and until the aggregate amount of Damages to the
WEBXU Indemnified Parties with respect to such matters under Section 9.2 exceeds
$25,000 (the “Deductible”), and then only to the extent such Damages exceed the
Deductible.

 

(b)        Notwithstanding any other provision in this Agreement to the
contrary, no THREADPOINT Party shall be entitled to indemnification pursuant to
Section 9.3, unless and until the aggregate amount of Damages with respect to
such matters under Section 9.3 exceeds the Deductible, and then only to the
extent such Damages exceed the Deductible.

 

(c)        In no event shall any Party hereto have any liability to the other
Parties hereto for any consequential, special, punitive or indirect loss or
damage whether or not any claim for such damages is based on tort or contract or
that such Party knew or should have known the likelihood of such damages in any
circumstances.

 

27

 

  

Section 9.5        Defense of Third Party Claims. If a Party determines to make
a claim for indemnification hereunder (each as applicable an “Indemnitee”), such
Party as applicable shall notify the indemnifying party (an “Indemnitor”) of the
claim in writing promptly after receiving notice of any action, lawsuit,
proceeding, investigation, demand or other claim against the Indemnitee (if by a
third party), describing the claim, the amount thereof (if known and
quantifiable) and the basis thereof in reasonable detail (such written notice,
an “Indemnification Notice”); provided that the failure to so notify an
Indemnitor shall not relieve the Indemnitor of its obligations hereunder except
to the extent that (and only to the extent that) such failure shall have caused
the damages for which the Indemnitor is obligated to be greater than such
damages would have been had the Indemnitee given the Indemnitor prompt notice
hereunder. Any Indemnitor shall be entitled to participate in the defense of
such action, lawsuit, proceeding, investigation or other claim giving rise to an
Indemnitee’s claim for indemnification at such Indemnitor’s expense, and at its
option shall be entitled to assume the defense thereof by appointing a reputable
counsel reasonably acceptable to the Indemnitee to be the lead counsel in
connection with such defense; provided, that the Indemnitee shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose; provided, however, that the fees and expenses of such separate
counsel shall be borne by the Indemnitee and shall not be recoverable from such
Indemnitor under this Article IX. If the Indemnitor shall control the defense of
any such claim, the Indemnitor shall be entitled to settle such claims;
provided, that the Indemnitor shall obtain the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement of a claim or ceasing to defend
such claim if, pursuant to or as a result of such settlement or cessation,
injunctive or other equitable relief will be imposed against the Indemnitee or
if such settlement does not expressly and unconditionally release the Indemnitee
from all liabilities and obligations with respect to such claim. If the
Indemnitor assumes such defense, the Indemnitor shall not be liable for any
amount required to be paid by the Indemnitee that exceeds, where the Indemnitee
has unreasonably withheld or delayed consent in connection with the proposed
compromise or settlement of a third party claim, the amount for which that third
party claim could have been settled pursuant to that proposed compromise or
settlement. In all cases, the Indemnitee shall provide its reasonable
cooperation with the Indemnitor in defense of claims or litigation, including by
making employees, information and documentation reasonably available. If the
Indemnitor shall not assume the defense of any such action, lawsuit, proceeding,
investigation or other claim, the Indemnitee may defend against such matter as
it deems appropriate; provided that the Indemnitee may not settle any such
matter without the written consent of the Indemnitor (which consent shall not be
unreasonably withheld, conditioned or delayed) if the Indemnitee is seeking or
will seek indemnification hereunder with respect to such matter.

 

Section 9.6        Determining Damages. The amount of Damages subject to
indemnification under Section 9.2 or Section 9.3 shall be calculated net of (i)
any Tax Benefit inuring to the Indemnitee on account of such Damages, (ii) any
insurance proceeds or other amounts under indemnification agreements received or
receivable by the Indemnitee on account of such Damages. If the Indemnitee
receives a Tax Benefit on account of such Damages after an indemnification
payment is made to it, the Indemnitee shall promptly pay to the Person or
Persons that made such indemnification payment the amount of such Tax Benefit at
such time or times as and to the extent that such Tax Benefit is realized by the
Indemnitee. For purposes hereof, “Tax Benefit” shall mean any refund of Taxes to
be paid or reduction in the amount of Taxes which otherwise would be paid by the
Indemnitee, in each case computed at the highest marginal tax rates applicable
to the recipient of such benefit. To the extent Damages are recoverable by
insurance, the Indemnitees shall take all commercially reasonable efforts to
obtain maximum recovery from such insurance. In the event that an insurance or
other recovery is made by any Indemnitee with respect to Damages for which any
such Person has been indemnified hereunder, then a refund equal to the aggregate
amount of the recovery shall be made promptly to the Person or Persons that
provided such indemnity payments to such Indemnitee. The Indemnitors shall be
subrogated to all rights of the Indemnitees in respect of Damages indemnified by
the Indemnitors. The Indemnitees shall take all commercially reasonable efforts
to mitigate all Damages upon and after becoming aware of any event which could
reasonably be expected to give rise to Damages. For Tax purposes, the Parties
agree to treat all payments made under this Article IX as adjustments to the
consideration received for the THREADPOINT Shares.

 

28

 

  

Section 9.7        Right of Setoff Against the Additional Consideration Shares.
To the extent that any THREADPOINT Shareholder is obligated to indemnify WEBXU
after the Closing under the provisions of this Article IX for Damages, in
addition to any other rights WEBXU may have under this Article IX or otherwise,
WEBXU shall have the right, exercisable at its option, to decrease any amount
due and owing or to be due and owing to it hereunder by cancelling some or all
of the Additional Consideration Shares that are issuable to the THREADPOINT
Shareholder after the Closing Date. With respect to each indemnification claim
made by WEBXU hereunder, WEBXU shall deliver notice to the THREADPOINT
Shareholder(s) pursuant to Section 11.1 at any time an indemnification claim:
(A) stating that WEBXU has paid or accrued Damages and (B) specifying in
reasonable detail the individual items of Damages included in the amount so
stated, the date each such item was paid or accrued, and the nature of the
misrepresentation, breach of representation and warranty or covenant or
agreement to which such item is related. Upon delivery of such notice and
evidence of Damages, WEBXU will be permitted to and authorized to withhold from
the Additional Consideration Shares or the Additional Consideration Cash an
amount equal to such Damages. The number of shares of WEBXU Common Stock that
may be withheld by WEBXU will determined by valuing each share of WEBXU Common
Stock at $1.50 per share (if WEBXU Common Stock is not yet publicly traded) or
the average closing price of the WEBXU Common Stock on the OTC Bulletin Board,
or such other market on which the Common Stock is listed or quoted, for trading
for the ten trading days immediately prior to the Target Date. All Additional
Consideration Shares that are still issuable by WEBXU after any set-off pursuant
to this Section 9.7 shall be promptly delivered to the THREADPOINT Shareholder.
All Additional Consideration Shares withheld to satisfy some or all of any
indemnification claim shall be cancelled by WEBXU.

 

Section 9.8        Remedies. The remedies provided in this Article IX will not
be exclusive of or limit any other remedies that may be available to the
Parties.

 

Section 9.9        Limitation on Recourse; No Third Party Beneficiaries.

 

(a)        No claim shall be brought or maintained by any Party or its
respective successors or permitted assigns against any officer, director,
partner, member, agent, representative, Affiliate, equity holder, successor or
permitted assign of any Party which is not otherwise expressly identified as a
Party, and no recourse shall be brought or granted against any of them, by
virtue of or based upon any alleged misrepresentation or inaccuracy in or breach
of any of the representations, warranties, covenants or obligations of any Party
set forth or contained in this Agreement or any exhibit or schedule hereto or
any certificate delivered hereunder.

 

29

 

  

(b)        Except as set forth in Section 9.3, the provisions of this Article IX
are for the sole benefit of the Parties and nothing in this Article IX, express
or implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Article IX.

 

ARTICLE X

 

Termination

 

Section 10.1        Methods of Termination. Unless waived by the Parties hereto
in writing, the Transactions may be terminated and/or abandoned at any time but
not later than the Closing:

 

(a)        by mutual written consent of the Parties;

 

(b)        by either WEBXU or the THREADPOINT Parties, if the Closing has not
occurred by such date that has been agreed by the Parties;

 

(c)        by any THREADPOINT Party, if there has been a breach by WEBXU of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
THREADPOINT Parties at the Closing under Section 8.1(a) and such violation or
breach has not been waived by the THREADPOINT Parties or cured by the WEBXU
Parties within ten (10) business days after written notice thereof from the
THREADPOINT Parties;

 

(d)        by WEBXU, if there has been a breach by the THREADPOINT Parties of
any representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
WEBXU Parties at the Closing under Section 8.2(a) and such violation or breach
has not been waived by the WEBXU Parties or cured by the THREADPOINT Parties
within ten (10) business days after written notice thereof from the WEBXU
Parties;

 

Section 10.2        Effect of Termination.

 

(a)        In the event of termination and abandonment by either WEBXU or the
THREADPOINT Parties, or all of them, pursuant to Section 10.1 hereof, written
notice thereof shall forthwith be given to the other Party, and except as set
forth in this Section 10, all further obligations of the Parties shall
terminate, no Party shall have any right against the other Party hereto, and
each Party shall bear its own costs and expenses. Nothing contained in this
Section 10.2 shall relieve any party from liability for any breach of this
Agreement prior to such termination.

 

(b)        If the Transactions contemplated by this Agreement are terminated
and/or abandoned as provided herein:

 

(i)        each Party hereto will destroy all documents, work papers and other
material (and all copies thereof) of the other Party relating to the
Transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Party furnishing the same; and

 

30

 

  

(ii)        all confidential information received by either Party hereto with
respect to the business of the other Party hereto shall be treated in accordance
with Section 7.3 hereof, which shall survive such termination or abandonment.
Notwithstanding anything herein to the contrary, Article X and Article XI shall
survive termination of this Agreement.

 

ARTICLE XI

 

Miscellaneous

 

Section 11.1        Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the addresses set forth on the signature
pages hereto (or at such other address for a Party as shall be specified in
writing to all other Parties).

 

Section 11.2        Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by all of the Parties hereto. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

Section 11.3        Expenses. Each Party shall be responsible for its own
Expenses in connection with this Agreement and the transaction contemplated
hereby.

 

Section 11.4        [INTENTIONALLY DELETED.]

 

Section 11.5        Interpretation. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

 

Section 11.6        Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
Transactions are fulfilled to the extent possible.

 

Section 11.7        Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

31

 

  

Section 11.8        Entire Agreement; Third Party Beneficiaries. This Agreement,
taken together with all Exhibits, Annexes and Schedules hereto (a) constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the Parties with respect to the Transactions and
(b) are not intended to confer upon any Person other than the Parties any rights
or remedies.

 

Section 11.9        Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

Section 11.10        Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

Section 11.11        Arbitration. Any dispute, controversy or claim arising out
of, relating to, or in connection with, this Agreement or the transactions
contemplated hereby shall be finally settled by binding arbitration. The
arbitration shall be conducted and the arbitrator chosen in accordance with the
rules of the American Arbitration Association in effect at the time of the
arbitration, except as they may be modified herein or by mutual agreement of
WEBXU and the THREADPOINT Shareholder. In connection with any such arbitration,
each Party shall be afforded the opportunity to conduct discovery in accordance
with the Federal Rules of Civil Procedure. The seat of the arbitration shall be
in Los Angeles, California. Each of WEBXU and the THREADPOINT Shareholder hereby
irrevocably submits to the jurisdiction of the arbitrator in Los Angeles,
California and waives any defense in an arbitration based upon any claim that
such party is not subject personally to the jurisdiction of such arbitrator,
that such arbitration is brought in an inconvenient forum or that such venue is
improper. The arbitral award shall be in writing and shall be final and binding
on each of the parties to this Agreement. The award may include an award of
costs, including reasonable attorneys’ fees and disbursements and may also
include injunctive relief. Judgment upon the award may be entered by any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets. Each of WEBXU and the THREADPOINT Parties acknowledges and agrees that
by agreeing to these arbitration provisions each of the parties hereto is
waiving any right that such party may have to a jury trial with respect to the
resolution of any dispute under this Agreement or the transactions contemplated
hereby.

 

[Signature Page Follows]

 

32

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Address: WEBXU, INC. 3435 Ocean Park Blvd., Ste. 107-282   Santa Monica, CA
90405 By:   Attn: Chief Executive Officer Name: Matt Hill   Title:   Chief
Executive Officer     Address: THREAD POINT HOLDING, INC. 1250 East 200 South,
Ste. 2E   Lehi, UT 84043 By:     Name: Ryan Poelman   Title:   Chief Executive
Officer       PC GLOBAL INVESTMENTS LLC Address:   1250 East 200 South, Ste. 2E
  Lehi, UT 84043 Ryan Poelman, managing member of PC   GLOBAL INVESTMENTS LLC  
    RYAN POELMAN Address:   1250 East 200 South, Ste. 2E   Lehi, UT 84043 Ryan
Poelman

  

33

 

 

ATTACHMENT TWO

 

Exhibit A

 

Definitions

 

“THREADPOINT Constituent Instruments” means THREADPOINT’s Certificate of
Incorporation and Bylaws, each as amended through the date hereof.

 

“THREADPOINT Entities” means, collectively, THREADPOINT and any the Subsidiary
of THREADPOINT, including but not limited to, Threadpoint, LLC, Managed Media
Holding, LLC and Managed Media Group, LLC.

 

“Affiliates” shall mean any Person that directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
fifty percent (50%) or more of the voting securities of a second Person shall be
deemed to control that second Person. For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.

 

“WEBXU Common Stock” means the Common Stock of WEBXU, $0.001 par value per
share.

 

“WEBXU Entities” means collectively WEBXU and any wholly-owned Subsidiary of
WEBXU.

 

“WEBXU Securities” means the Transaction Shares.

 

“Contract” means a contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

 

“Environmental Law” shall mean any Legal Requirement that requires or relates
to:

 

(a)        advising appropriate authorities, employees, and the public of
intended or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;

 

(b)        preventing or reducing to acceptable levels the release of pollutants
or hazardous substances or materials into the Environment;

 

(c)        reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;

 

(d)        assuring that products are designed, formulated, packaged, and used
so that they do not present unreasonable risks to human health or the
environment when used or disposed of;

 

(e)        protecting resources, species, or ecological amenities;

 

A-1

 

  

(f)        reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;

 

(g)        cleaning up pollutants that have been released, preventing the threat
of release, or paying the costs of such clean up or prevention; or

 

(h)        making responsible parties pay private parties, or groups of them,
for damages done to their health or the environment, or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.

 

“Exchange Act” means the Share Exchange Act of 1934, as amended.

 

“Expenses” shall mean all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party on its behalf in
connection with or related to the authorization, preparation, diligence,
negotiation, execution and performance of this Agreement and the Transaction
Documents.

 

“Governmental Authority” means any national, federal, state, provincial, local
or foreign government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body of
competent jurisdiction, or other governmental authority or instrumentality,
domestic or foreign.

 

“Judgment” means any judgment, order or decree.

 

“Knowledge”, with respect to WEBXU shall mean the actual knowledge of its Chief
Executive Officer or Chief Financial Officer.

 

“Law(s)” means any law, statute, ordinance, rule, regulation, order, writ,
injunction or decree.

 

“Legal Requirement” means any federal, state, local, municipal, provincial,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authorities (or under
the authority of any national Share Exchange upon which WEBXU Securities then
listed or traded)

 

“Liens” means any liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances.

 

“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of such Person and
its subsidiaries, taken as a whole.

 

“Net Working Capital” means current assets (defined as cash, other receivables
and prepaid expenses) minus current liabilities as reflected in a balance sheet
included in financial statements prepared in accordance with Section 2.8.

 

A-2

 

  

“Permits” mean all governmental franchises, licenses, permits, authorizations
and approvals necessary to enable a Person to own, lease or otherwise hold its
properties and assets and to conduct its businesses as presently conducted.

 

“Person” shall mean an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.

 

“Representatives” of either Party shall mean such Party’s employees,
accountants, auditors, actuaries, counsel, financial advisors, bankers,
investment bankers and consultants and any other person acting on behalf of such
Party.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” of a specified Person means any corporation, partnership, limited
liability company, joint venture or other legal entity of which the specified
Person (either alone or through or together with any other subsidiary (a)
directly or indirectly owns, beneficially or of record, an amount of voting
securities of other interests in such entity that is sufficient to enable such
Person to elect at least a majority of the members of such entity’s board of
directors or other governing body, or (b) owns at least 50% of the outstanding
equity or financial interests of such entity.

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Authority, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

“Trade Secrets” means all trade secrets under applicable law and other rights in
know-how and confidential or proprietary information, processing, manufacturing
or marketing information, including new developments, inventions, processes,
ideas or other proprietary information that provides advantages over competitors
who do not know or use it.

 

“Transaction Documents” means this Agreement, the Lock-Up Agreement, the
Employment Agreement and any ancillary documents.

 

“U.S. GAAP” means generally accepted accounting principles of the United States.

 

A-3

 

  

Schedule 1.3

 

PUT/CALL OPTION AGREEMENT

 

This Put/Call Option Agreement (this “Agreement”) is made and entered into this
___ day of May, 2012 (“the “Effective Date”), by and between WEBXU, Inc., a
Delaware corporation (“WEBXU”) and PC GLOBAL INVESTMENTS LLC, a Utah limited
liability company (“PC GLOBAL”). WEBXU and PC GLOBAL are each referred to as a
“Party” and, collectively, they are sometimes referred to as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Share Exchange Agreement as
of the __ day of May, 2012 (“Share Exchange Agreement”) in which PC GLOBAL
desires to have a Put option for certain WEBXU shares as set forth in the Share
Exchange Agreement and WEBXU desires to have a Call option for those same WEBXU
shares;

 

WHEREAS, it is a condition to the Parties’ obligations to close the transactions
contemplated in the Share Exchange Agreement that the Parties execute and
deliver this Agreement; and

 

NOW THEREFORE, for and in consideration of the transactions contemplated in the
Share Exchange Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, WEBXU and PC GLOBAL agree as
follows:

 

AGREEMENT

 

ARTICLE I

DEFINITIONS

 

(a) “Business Day” means any day other than a Saturday, a Sunday or a day in
which commercial banks located in Los Angeles are permitted by law to close. In
the event that an action falls on a non-Business Day, then such action may be
taken on the next Business Day.

 

(b) “Call Period” means the period beginning on the Effective Date of this
Agreement and ending on a Business Day eighteen (18) months thereafter.

 

(c) “Call Strike Price” means US$2.50 per PC GLOBAL share.

 

(d) “PC GLOBAL Stock” means only the Two Million (2,000,000) shares of common
stock, $0.001 par value per share, of Webxu, Inc. received by PC GLOBAL under
the terms of the Share Exchange Agreement.

 

(e) “Put Period A” means the period beginning twelve (12) months after the
Effective Date and ending on a Business Day fourteen (14) days thereafter.

 

(f) “Put Period B” means the period beginning eighteen (18) months after the
Effective Date and ending on a Business Day fourteen (14) days thereafter.

 

(g) “Put Strike Price” means US$2.500 per PC GLOBAL Stock share.

 

A-4

 

  

ARTICLE II

PUT OPTION

 

Section 2.1 Put Option. WEBXU hereby grants PC GLOBAL: (1) an irrevocable option
(the “Put Option A”) under this Agreement under which PC GLOBAL shall have the
right, but not the obligation, to cause WEBXU to purchase One Million
(1,000,000) of the outstanding shares of PC GLOBAL Stock at the Put Strike
Price; and (2) an irrevocable option (the “Put Option B”) under this Agreement
under which PC GLOBAL shall have the right, but not the obligation, to cause
WEBXU to purchase One Million (1,000,000) of the outstanding shares of PC GLOBAL
Stock at the Put Strike Price. Any Put Option exercised pursuant to this Section
2.1 shall be completed within fifteen (15) days following the giving of an
executed copy of the exercise notice in the applicable form attached hereto as
Exhibit A (the “Exercise Notice”). At the Closing (i) PC GLOBAL will deliver to
WEBXU the certificate or certificates representing the shares to be acquired by
WEBXU, accompanied by stock powers executed in blank and otherwise will take
such action as may be reasonably necessary in order to transfer to WEBXU good
and marketable title to such shares, free and clear of all claims, liens and
encumbrances of any nature, and (ii) WEBXU will at its election satisfy the
payment obligation either by (x) wire transfer of the amount thereof in
immediately available funds to PC GLOBAL’s designated bank account or (y) by
certified check.

 

Section 2.2 Put Option Exercise Notice. In order to exercise the Put Option A,
PC GLOBAL shall send at any time prior to 5:00 p.m., Pacific time, on the last
Business Day of the Put Period A to WEBXU an executed copy of the applicable
Exercise Notice. In order to exercise the Put Option B, PC GLOBAL shall send at
any time prior to 5:00 p.m., Pacific time, on the last Business Day of the Put
Period B to WEBXU an executed copy of the applicable Exercise Notice.

 

ARTICLE III

CALL OPTION

 

Section 3.1 Call Option. PC GLOBAL hereby grants WEBXU multiple irrevocable
options (the “Call Options”) under this Agreement under which WEBXU shall have
the right, but not the obligation, to exercise an option to purchase any or all
of the outstanding shares of PC GLOBAL Stock at the Call Strike Price in a
single or multiple transactions as WEBXU shall elect. Any Call Option exercised
hereunder shall be completed within fifteen (15) days following the giving of
the Exercise Notice. At the Closing (i) PC GLOBAL will deliver to WEBXU the
certificate or certificates representing the shares to be acquired by WEBXU,
accompanied by stock powers executed in blank and otherwise will take such
action as may be reasonably necessary in order to transfer to WEBXU good and
marketable title to such shares, free and clear of all claims, liens and
encumbrances of any nature, and (ii) WEBXU will at its election satisfy the
payment obligation either by (x) wire transfer of the amount thereof in
immediately available funds to PC GLOBAL’s designated bank account or (y) by
certified check.

 

Section 3.2 Call Option Exercise Notice. In order to exercise any of the Call
Options, WEBXU shall send at any time prior to 5:00 p.m., Pacific time, on the
last Business Day of the Call Period to PC GLOBAL an executed copy of the
applicable Exercise Notice.

 

A-5

 

  

ARTICLE IV

COVENANTS AND AGREEMENTS

 

Section 4.1 Restrictions on Disposition. Subject to Section 4.2, so long as
shares of PC GLOBAL Stock are outstanding, PC GLOBAL shall not sell, assign,
transfer, give, encumber, pledge or in any other way dispose of PC GLOBAL Stock
(any such act is referred to herein as a “Transfer”), except as provided in this
Agreement. Subject to the terms of this Agreement, PC GLOBAL shall be entitled
to exercise all rights of ownership of their PC GLOBAL Stock.

 

Section 4.2 Expressly Permitted Transfers.

 

(a) Notwithstanding anything to the contrary in Section 4.1, PC GLOBAL may
Transfer any of its shares of PC GLOBAL Stock or any interest therein (A) to a
trust the beneficiary of which is such holder’s owner or such owner’s spouse,
parents, members of his immediate family or his lineal descendants, or (B) to
any other person provided that WEBXU has consented in writing to such Transfer,
which consent can be withheld at the sole discretion of WEBXU (any such
transferee pursuant to this Section 4.2(a) shall be referred to herein as a
“Permitted Transferee”). Any Transfer made pursuant to this Section 4.2(a) shall
be effective only if such Permitted Transferee shall agree in writing to be
bound by the terms and conditions of this Agreement.

 

(b) In the event a Transfer of any shares of PC GLOBAL Stock has taken place in
violation of the provisions of this Agreement, such Transfer shall be void and
of no effect, and no distribution or any kind shall be paid by WEBXU to the
transferee in respect of such shares of PC GLOBAL Stock (all such dividends and
distributions being deemed waived), and the voting rights of such shares of PC
GLOBAL Stock on any matter whatsoever shall remain vested in the transferor.

 

Section 4.3 Stock Legend. The stock certificates representing the PC GLOBAL
Stock shall contain the following legend, in addition to any other legends
deemed appropriate or necessary by the Company:

 

THIS CERTIFICATE IS TRANSFERABLE ONLY UPON (I) COMPLIANCE WITH AND SUBJECT TO
THE PROVISIONS OF THE PUT/CALL OPTION AGREEMENT DATED AS OF MAY __, 2012, BY AND
BETWEEN WEBXU, INC. AND PC GLOBAL INVESTMENTS LLC AND (II) THE PRIOR WRITTEN
APPROVAL OF THE WEBXU, INC. ANY TRANSFER WITHOUT SUCH COMPLIANCE AND APPROVAL
SHALL BE VOID AND OF NO EFFECT. A COPY OF THE PUT/CALL OPTION AGREEMENT IS ON
FILE IN THE OFFICE OF THE SECRETARY OF WEBXU, INC. AT ITS PRINCIPAL PLACE OF
BUSINESS. WEBXU, INC. WILL FURNISH A COPY OF SUCH AGREEMENT TO THE RECORD HOLDER
OF THIS CERTIFICATE, WITHOUT CHARGE, UPON WRITTEN REQUEST TO WEBXU, INC. AT ITS
PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED WITHOUT SUCH REGISTRATION UNLESS A VALID EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE AND WEBXU, INC. HAS RECEIVED AN OPINION OF
COUNSEL SATISFACTORY TO ITS COUNSEL THAT SUCH TRANSFER WOULD NOT VIOLATE ANY
FEDERAL OR STATE SECURITIES LAW.

 

A-6

 

  

Section 4.4 Purchase and Sale of Evolved Stock Upon Bankruptcy or Involuntary
Transfer. In the event PC GLOBAL (i) voluntarily or involuntarily files for
bankruptcy in any court of competent jurisdiction, or (ii) has its shares of PC
GLOBAL Stock transferred by operation of law or otherwise involuntarily, unless
provided to the contrary in a separate agreement, upon written notice to such
new stockholder, WEBXU shall have the continuing option to exercise its Call
Option with respect to the shares of PC GLOBAL Stock beneficially owned by such
new stockholder in accordance with Article 3 hereto.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1 Representations and Warranties. Each party represents and warrants
to the other party that (i) it has full power and capacity to enter into and
perform this Agreement and this Agreement, when executed, will constitute its
valid and binding obligations; and (ii) its execution and delivery of, and the
performance of its obligations under this Agreement will not result in a breach
of any provision of its articles of incorporation or any other constitutive
document; or any agreement to which it is a party or which is binding on it or
its assets; or result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which it is a party or by which it is
bound.

 

ARTICLE VI

TERMINATION

 

        Section 6.1 Termination. Unless otherwise provided herein, this
Agreement shall terminate upon the earlier of the parties’ fulfillment of the
obligations under this Agreement or one (1) month after the expiration of the
Call Period.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. The Parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

Section 7.2 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement shall be valid unless in writing and signed by the Party to be
charged with such amendment or waiver. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

A-7

 

  

Section 7.3 Notices. All notices permitted or required to be given pursuant to
this Agreement shall be given (and will be deemed to have been duly given, if
given) by hand delivery, courier service, facsimile, email, or mailed by
registered or certified mail, postage prepaid, return receipt requested:

 

If to PC GLOBAL INVESTMENTS LLC:

1250 East 200 South, Ste. 2E

Lehi, UT 84043

Facsimile:___________________

Email Address:_________________

Attention: Ryan Poelman

 

If to WEBXU, Inc.:

11999 San Vicente Blvd., Ste. 400

Los Angeles, CA 90049

Facsimile: (323) 978-1211

Email Address: Matt@webxu.com

Attention: Matt Hill

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by facsimile shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if receipt is received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after if not received during the recipient’s
normal business hours. Any party may change any address to which notice is to be
given to it by giving notice as provided above of such change of address.

 

Section 7.4 Entire Agreement. This Agreement supersedes all prior agreements
between the Parties with respect to its subject matter and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the Parties with respect to its
subject matter.

 

Section 7.5 Assignments, Successors, and No Third-Party Rights. No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties, which will not be unreasonably withheld. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
person or entity other than the Parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement.

 

Section 7.6 CONSENT TO JURISDICTION. ALL ACTIONS HEREUNDER MUST BE BROUGHT IN
THE FEDERAL COURTS IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA WITHOUT REGARD
TO ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF THE PARTIES.
IF SUCH COURTS DO NOT HAVE JURISDICTION FOR ANY REASON, THEN ALL ACTIONS
HEREUNDER MUST BE BROUGHT IN THE STATE COURTS LOCATED IN LOS ANGELES COUNTY,
CALIFORNIA. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY AGREE THAT VENUE
WOULD BE PROPER IN SUCH COURTS, AND HEREBY WAIVE ANY OBJECTION THAT SUCH COURT
IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION
TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT.

 

A-8

 

  

Section 7.7 Governing Law. This Agreement and the performance of the
transactions and obligations of the Parties hereunder will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to any choice of Law principles.

 

Section 7.8 Severability. Any term of this Agreement which would be invalid or
unenforceable as written shall be deemed limited in scope and/or duration to the
extent necessary to render it enforceable. The determination of any court that
any provision is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.

 

Section 7.9 Construction. Wherever the context so permits, the use of words in
this Agreement in the masculine, feminine or neuter gender shall be construed to
include all of such genders. All references to articles, sections, subsections,
or subparagraphs are to provisions of this Agreement unless the context dictates
otherwise.

 

Section 7.10 Successors. All of the terms, agreements, covenants and conditions
of this Agreement are binding upon, and inure to the benefit of and are
enforceable by, the Parties and their respective successors. If the principal
business, operations or a majority or substantial portion of the assets of PC
GLOBAL are assigned, conveyed, allocated or otherwise transferred, including by
sale, merger, consolidation, amalgamation, conversion or similar transactions,
such receiving person or entity shall automatically become bound by and subject
to the provisions of this Agreement, and PC GLOBAL shall cause the receiving
person or entity to expressly assume its obligations hereunder.

 

Section 7.11 Delivery by PDF and Facsimile. This Agreement and any other
transaction document, and any amendments hereto or thereto, to the extent signed
and delivered by means of portable document format (“PDF”) or a facsimile
machine, shall be treated in all manner and respects as an original Contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person. At the request of any Party
hereto or to any such Contract, each other Party hereto or thereto shall
re-execute original forms thereof and deliver them to all other Parties. No
Party hereto or to any such Contract shall raise the use of PDF or a facsimile
machine to deliver a signature or the fact that any signature or Contract was
transmitted or communicated through the use of PDF or a facsimile machine as a
defense to the formation of a Contract and each such Party forever waives any
such defense.

 

A-9

 

  

WHEREFORE, the Parties have executed this Agreement as of the date first above
written.

 

WEBXU, INC.       By:     Name: Matt Hill   Title: Chief Executive Officer      
PC GLOBAL INVESTMENTS LLC       By:     Ryan Poelman, managing member of PC  
GLOBAL INVESTMENTS LLC  

 

A-10

 

  

EXHIBIT A

EXERCISE NOTICE

 

If exercise of Put Option:

 

NOTICE OF EXERCISE OF PUT OPTION

 

To WEBXU, Inc.:

 

Date:

 

The undersigned PC GLOBAL hereby irrevocably exercises its option to cause the
Company to purchase ____shares of Common Stock of WEBXU, Inc. beneficially held
by PC GLOBAL for $________________ in accordance with Article II of the Put/Call
Option Agreement dated May __, 2012.

 

PC GLOBAL INVESTMENTS LLC:       By:     Name:   Title:  

 

A-11

 

  

If exercise of Call Option:

 

NOTICE OF EXERCISE OF CALL OPTION

 

To: PC GLOBAL INVESTMENTS LLC

 

Date:

 

WEBXU, Inc., a Delaware corporation, hereby irrevocably gives notice to PC
GLOBAL of the exercise of its option to purchase __________ shares of Common
Stock of WEBXU, Inc., a Delaware corporation, for $___________________ in
accordance with Article III of the Put/Call Option Agreement dated May __, 2012.

 

WEBXU, INC.       By:      Name:   Title:  

 

A-12

 

 